 



Exhibit 10.70
 
 
Stock Purchase Agreement
by and among
American Seeds, Inc.,
Landec Corporation
and
Landec Ag, Inc.
 
Dated December 1, 2006
 
 

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 PURCHASE AND SALE OF SHARES
    8  
 
       
2.1 Transfer of Shares
    8  
2.2 Consideration
    8  
2.3 Closing
    8  
2.4 Earn-Out Payment
    9  
2.5 Deliveries of Seller at Closing
    10  
2.6 Deliveries of Buyer at Closing
    11  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER AND LANDEC
    12  
 
       
3.1 Corporate Existence and Power
    12  
3.2 Valid and Enforceable Agreement; Non-contravention
    12  
3.3 Capitalization and Ownership
    13  
3.4 Financial Statements; Credit Agreement
    13  
3.5 Subsequent Events
    14  
3.6 Undisclosed Liabilities
    15  
3.7 Taxes
    15  
3.8 Accounts Receivable
    17  
3.9 Inventories
    17  
3.10 No Breach of Law, Governing Documents, Licenses or Permits
    18  
3.11 Litigation
    18  
3.12 Owned and Leased Real Property
    18  
3.13 Personal Property Leases
    19  
3.14 Title to Assets; Necessary Property
    20  
3.15 Licenses and Permits
    20  
3.16 Environmental Matters
    20  
3.17 Contracts and Commitments
    21  
3.18 Validity of Contracts
    22  
3.19 Intellectual Property
    22  
3.20 Germplasm
    24  
3.21 Genetically Modified Organisms
    24  
3.22 Insurance
    24  
3.23 Employees, Officers, Directors and Consultants
    25  
3.24 Bank Accounts of the Company
    26  

i



--------------------------------------------------------------------------------



 



              Page
3.25 Transactions with Related Persons; Affiliates
    26  
3.26 Labor Matters
    26  
3.27 Employee Benefit Matters
    27  
3.28 Books and Records
    28  
3.29 Brokers, Finders
    28  
3.30 Disclosure
    28  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
    29  
 
       
4.1 Corporate Existence and Power
    29  
4.2 Valid and Enforceable Agreement; Authorization; Non-Contravention
    29  
4.3 Compliance with Securities Law
    29  
4.4 Brokers, Finders
    29  
 
       
ARTICLE 5 ADDITIONAL COVENANTS OF THE PARTIES
    30  
 
       
5.1 Covenant Not to Compete
    30  
5.2 Taxes
    31  
5.3 Employee Matters
    32  
5.4 Books and Records
    33  
5.5 Public Announcements
    33  
5.6 Financial and IT Services During Transition
    34  
5.7 Further Assurances; Cooperation
    34  
5.8 Waiver
    34  
5.9 Termination of Insurance Policies
    34  
5.10 Collections of Receivables; Bank Accounts
    34  
 
       
ARTICLE 6 INDEMNIFICATION
    35  
 
       
6.1 Survival of Representations and Warranties and Covenants
    35  
6.2 Indemnification by Seller and Landec
    35  
6.3 Indemnification by Buyer
    36  
6.4 Notice of Claim
    36  
6.5 Right to Contest Claims of Third Persons
    37  
6.6 Limitations on Indemnity
    38  
6.7 Characterization of Indemnity Payments
    38  
6.8 Exclusive Monetary Remedy
    38  
 
       
ARTICLE 7 MISCELLANEOUS PROVISIONS
    39  
 
       
7.1 Notice
    39  
7.2 Entire Agreement
    40  
7.3 Amendment and Modification
    40  
7.4 Assignment; Binding Agreement
    40  

ii



--------------------------------------------------------------------------------



 



              Page
7.5 Waiver of Compliance; Consents
    41  
7.6 Expenses
    41  
7.7 Counterparts
    41  
7.8 Severability
    41  
7.9 Remedies Cumulative
    41  
7.10 Governing Law
    41  
7.11 No Third Party Beneficiaries or Other Rights
    41  
7.12 Submission to Jurisdiction
    41  
7.13 Headings; Interpretation
    42  
7.14 Joint and Several Liability
    42  

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT is entered into on December 1, 2006, by and
among American Seeds, Inc., a Delaware corporation (“Buyer”), Landec
Corporation, a California corporation (“Landec”), and Landec Ag, Inc. a Delaware
corporation (the “Seller”). Capitalized terms are defined in Article 1.
RECITALS
     A. The Seller is a subsidiary of Landec.
     B. Prior to the execution and delivery, and in contemplation of the
consummation of this agreement, Seller caused the row-crop seed (including corn,
soybean and alfalfa) business of Seller, including, without limitation, the
businesses of Fielder’s Choice Direct, Heartland Hybrids, and CRM (excluding,
however, the Intellicoat® Seed Coatings business) and all assets of Seller and
its affiliates which have been used in such business prior to the date hereof
(collectively the “Transferred Business”) to be transferred to FCD Holding
Company, a Delaware corporation (the “Company”), by undertaking a corporate
reorganization (the “Reorganization”) whereby (i) the Company assumed the
Transferred Liabilities (as defined below), and (ii) Seller has transferred, or
caused to be transferred, to the Company all of the assets used in, required for
the operation of or relating to the Transferred Business (the “Transferred
Assets”) free of any liens, security interests, or other claims, except the
Transferred Liabilities and Permitted Liens.
     C. As part of the Closing, Landec will cause a further corporate
reorganization to be completed as a result of which the Seller will become a
wholly-owned subsidiary of Landec, and all shares of the Seller now held by
other parties will be converted solely into the right to receive cash in the
amount to be provided in the reorganization documents.
     D. Buyer desires to purchase from Seller, on the terms and conditions set
forth herein, all of the issued and outstanding capital stock of the Company,
which consists of 100 shares of common stock, par value $.0001 per share (the
“Shares”); and
     E. Seller desires to sell the Shares to Buyer, and that the Shares be sold
to Buyer, on the following terms and conditions.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, warranties and agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
The following terms shall have the meanings set forth below in this Article 1.
     1.1 “338(h)(10) Election” has the meaning set forth in Section 5.2(d).

1



--------------------------------------------------------------------------------



 



     1.2 “Accounts Receivable” has the meaning set forth in Section 3.8.
     1.3 “Action” has the meaning set forth in Section 3.11.
     1.4 “Actual Knowledge” means, with respect to Landec, the Seller or the
Company, the actual awareness of a particular fact by Gary Steele, Greg Skinner,
Thomas Crowley, Michael Godlove, Dennis Schlott or William Gass.
     1.5 “Affiliate” means, with respect to any Person, any other Person which
is directly or indirectly controlling, controlled by, or under common control
with such Person, and, if the Person referred to is a natural person, any member
of such Person’s immediate family. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.
     1.6 “Aggregate Consideration” has the meaning set forth in Section 5.2(d).
     1.7 “Agreement” means this Stock Purchase Agreement as amended or
supplemented in accordance with its terms, including all Schedules and Exhibits
hereto.
     1.8 “Arbiter” has the meaning set forth in Section 2.4(c).
     1.9 “Basket” has the meaning set forth in Section 6.6(a)(ii).
     1.10 “Business Day” means any day which is not a Saturday, Sunday or legal
holiday in the State of New York, United States of America.
     1.11 “Buyer” has the meaning set forth in the first paragraph.
     1.12 “Buyer Indemnified Persons” has the meaning set forth in Section 6.2.
     1.13 “Cap” has the meaning set forth in Section 6.6(a)(iv).
     1.14 “Closing” means the consummation of the transactions contemplated by
this Agreement, as provided for in Section 2.3.
     1.15 “Closing Date” means the date of this Agreement.
     1.16 “Closing Payment” has the meaning set forth in Section 2.2.
     1.17 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985 and regulations promulgated thereunder, as amended from time to time.
     1.18 “Code” means the Internal Revenue Code of 1986 and regulations
promulgated thereunder, as amended from time to time.
     1.19 “Company” has the meaning set forth in the Recitals.

2



--------------------------------------------------------------------------------



 



     1.20 “Company Plans” has the meaning set forth in Section 3.27(a).
     1.21 “Confidential Information” has the meaning set forth in
Section 5.1(c).
     1.22 “Contract” means any contract, agreement, understanding, lease,
indenture, mortgage, deed of trust, evidence of indebtedness, binding commitment
or instrument.
     1.23 “Covered Loss” has the meaning set forth in Section 6.6(a)(i).
     1.24 “Credit Agreement” has the meaning set forth in Section 3.4(b).
     1.25 “CRM System” means all components of the customer relations software
applications currently used in the Transferred Business, details of which have
been provided to the Buyer by the Seller.
     1.26 “Earn-Out Amount” has the meaning set forth in Section 2.4(b)(i).
     1.27 “Earn-Out Period” means the fiscal period commencing June 1, 2006 and
ending on May 31, 2007.
     1.28 “Effective Time” means the effective time of the Closing, which shall
be 11:59 p.m. Central time on the Closing Date.
     1.29 “Environmental Claim” means any third party (including private
parties, Government agencies and employees) action, lawsuit, claim or proceeding
relating to the current or previous operations of Seller, with respect to the
Transferred Business, the Company, or their predecessors, as applicable, which
alleges potential liability for (i) noise; (ii) odor; (iii) mold; (iv) pollution
or contamination of the air, surface water, groundwater or land; (v) solid,
gaseous or liquid waste generation, handling, treatment, storage, disposal or
transportation; (vi) Hazardous Materials handling, treatment, storage, disposal
or transportation; (vii) exposure to hazardous or toxic substances;
(viii) non-compliance with the Toxic Substances Control Act; or (ix)
non-compliance with any other Environmental Law. An “Environmental Claim”
includes, without limitation, a proceeding to terminate a permit or license to
the extent that such a proceeding attempts to redress violations of the
applicable permit, license, Law or regulation as alleged by any federal, state
or local regulatory or administrative agency, board or authority.
     1.30 “Environmental Law” means all applicable Laws relating to pollution or
protection of human health, safety, the environment, natural resources or Laws
relating to releases or threatened releases of Hazardous Materials into the
indoor or outdoor environment or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, release, transport or
handling of Hazardous Materials, including the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. App. §1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Water Act (33 U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et seq.) and the
Occupational Safety and Health Act (29U.S.C. §653 et seq.), and the regulations
promulgated pursuant thereto, as amended from time to time, and their state law
equivalents and common law

3



--------------------------------------------------------------------------------



 



theories of nuisance, trespass, waste, negligence or abnormally dangerous
activity arising out of or relating to Hazardous Materials.
     1.31 “ERISA” means the Employee Retirement Income Security Act of 1974 and
regulations promulgated thereunder, as amended from time to time.
     1.32 “Excluded Assets” means those assets set forth on Schedule 1.32.
     1.33 “Excluded Liabilities” means those Liabilities set forth on
Schedule 1.33.
     1.34 “Financial Statements” has the meaning set forth in Section 3.4.
     1.35 “GAAP” means the accounting principles generally accepted in the U.S.
and applied consistently throughout the periods involved.
     1.36 “GMOs” means genetically modified organisms.
     1.37 “Germplasm” means (a) hybrids, lines and varieties that (i) are in
commercial use by Seller, with respect to the Transferred Business, or the
Company, as applicable, (ii) are licensed by Seller, with respect to the
Transferred Business, or the Company, as applicable, from third parties,
(iii) are licensed by Seller, with respect to the Transferred Business, or the
Company, as applicable, to third parties, or (iv) are in the pipeline for
development by Seller, with respect to the Transferred Business, or the Company,
as applicable, for commercial use as of the date of this Agreement and one year,
two years or three years from commercialization; (b) parents used in the
production of the hybrids, lines and varieties referred to in clause (a); (c)
all hybrids, lines and varieties that are in testing or evaluation at any stage
of development by Seller, with respect to the Transferred Business, or the
Company, as applicable, anywhere in the world as of the date of this Agreement,
whether such hybrids, lines and varieties are owned or licensed by Seller, with
respect to the Transferred Business, or the Company, as applicable; and (d) the
breeding populations and sources used to provide the hybrids, lines and
varieties referred to in clause (c).
     1.38 “Government” means the United States of America, any other nation or
state, any U.S. State, any federal, bilateral or multilateral governmental
authority, any possession, territory, local, county, district, city or other
governmental unit or subdivision, and any branch, department, division, agency,
or judicial body of any of the foregoing.
     1.39 “Hazardous Materials” means any chemicals, materials or substances
which are defined or regulated as dangerous, toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous or as a pollutant or contaminant under any Environmental Law.
     1.40 “HIPAA” means the Health Insurance Portability and Accountability Act
of 1996 and regulations promulgated thereunder as amended from time to time.
     1.41 “Incentive Plan Agreements” has the meaning set forth in
Section 2.6(a).

4



--------------------------------------------------------------------------------



 



     1.42 “Income Taxes” means any Tax imposed upon or measured by net income or
gross income (excluding any Tax based solely on gross receipts).
     1.43 “Indemnified Party” has the meaning set forth in Section 6.4.
     1.44 “Indemnifying Party” has the meaning set forth in Section 6.4.
     1.45 “Intellectual Property” means all intellectual property, including
all:
          (a) patents, applications for patents, and rights to apply for patents
in any part of the world;
          (b) copyrights, design rights, topography rights, Internet domain
names, and database rights whether registered or unregistered;
          (c) trademark and service mark applications, registered trademarks and
service marks, registered designations of origin, registered designations of
geographic origin, refilings, renewals and reissues of the foregoing,
unregistered trademarks and service marks, including common law trademarks and
service marks, rights to trade dress and company names, in each case with any
and all associated goodwill;
          (d) plant breeders’ rights, including all plant variety protection
certificates, and any applications for plant breeders’ rights in any part of the
world; and
          (e) all rights in respect of any Know How.
     1.46 “Interim Balance Sheet” means the unaudited balance sheet of the
Transferred Business as of October 22, 2006, which constitutes a part of the
Financial Statements.
     1.47 “IRS” means the United States Internal Revenue Service.
     1.48 “Know How” means trade secrets and Confidential Information including
details of supply arrangements, customer lists and pricing policy; sales
targets, sales statistics, market share statistics, marketing surveys and
reports; unpatented technical and other information including inventions,
discoveries, processes and procedures, ideas, concepts, formulae, notebooks,
specifications, procedures for experiments and tests and results of
experimentation and testing; information comprised in software and materials;
together with all common law or statutory rights protecting the same and any
similar or analogous rights to any of the foregoing whether arising or granted
under any Laws.
     1.49 “Knowledge” means, with respect to Landec, the Seller or the Company,
(i) the actual awareness of a particular fact by Gary Steele, Greg Skinner,
Thomas Crowley, Michael Godlove, Dennis Schlott or William Gass or
(ii) knowledge that would have been acquired by any of them after a commercially
reasonable inquiry and investigation. The words “know,” “knowing” and “known”
shall be construed accordingly.
     1.50 “Law” means any statute, law, ordinance, decree, order, injunction,
rule, directive, or regulation of any Government or quasi-governmental
authority, and includes rules and

5



--------------------------------------------------------------------------------



 



regulations of any regulatory or self-regulatory authority compliance with which
is required by any of the foregoing.
     1.51 “Leased Real Property” has the meaning set forth in Section 3.12(b).
     1.52 “Liability” or “Liabilities” means all debts, adverse claims,
liabilities and/or obligations, direct, indirect, absolute or contingent,
whether accrued, vested or otherwise and whether or not reflected or required to
be reflected on the financial statements of a Person.
     1.53 “Lien” means any lien, security interest, mortgage, indenture, deed of
trust, pledge, charge, adverse claim, easement, restriction or other
encumbrance.
     1.54 “Losses” has the meaning set forth in Section 6.2.
     1.55 “Material Contracts” has the meaning set forth in Section 3.17(a).
     1.56 “May Balance Sheet” has the meaning set forth in Section 3.4(a).
     1.57 “Non-Competition Period” has the meaning set forth in Section 5.1(a).
     1.58 “Notice of Dispute” means a written notice by Seller to Buyer
delivered pursuant to Section 2.4, specifying in reasonable detail all points of
disagreement with Buyer’s calculation of the Earn-Out Amount.
     1.59 “Order” means an order, writ, injunction, or decree of any court or
Government.
     1.60 “Ordinary Course” means, with respect to the Transferred Business, the
ordinary course of commercial operations customarily engaged in by the
Transferred Business consistent with the prior practices of the Transferred
Business.
     1.61 “Owned Real Property” has the meaning set forth in Section 3.12(a).
     1.62 “Party” means any of Landec, Seller and Buyer, and “Parties” means all
of them.
     1.63 “PBGC” means the Pension Benefit Guaranty Corporation.
     1.64 “Pension Plan” means an employee pension benefit plan (within the
meaning of ERISA Section 3(2)).
     1.65 “Permitted Liens” means (i) the Transferred Liabilities and Liens
securing such Transferred Liabilities which are disclosed on Schedule 1.65;
(ii) any Lien securing payment of real estate taxes not delinquent;
(iii) existing Liens with respect to the Owned Real Property or Leased Real
Property that are described on Schedule 3.12(a) or 3.12(b), as applicable; and
(iv) with respect to any leased personal property or Leased Real Property, (A)
the rights and interest of each lessor as owner or otherwise under each related
lease described on Schedule 3.12(b) and (B) Liens on the interest of each lessor
through which the Company directly or indirectly derives its interest as lessee
under the related lease.

6



--------------------------------------------------------------------------------



 



     1.66 “Person” means a natural person, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or Government.
     1.67 “Plan” means any agreement, arrangement, plan, or policy, qualified or
non-qualified, that involves any (a) pension, retirement, profit sharing,
savings, deferred compensation, bonus, stock option, stock purchase, phantom
stock, incentive plan, including any multiple employer plan or multiemployer
plan (as defined in ERISA Section 3(37) or 4001(a)(3)) and including any such
plan covering any employee or former employee outside the United States; (b)
welfare or “fringe” benefits, including vacation, holiday, severance,
disability, medical, hospitalization, dental, life and other insurance, tuition,
company car, club dues, sick leave, maternity, paternity or family leave, health
care reimbursement, dependent care assistance, cafeteria plan or other benefits;
or (c) any employment, consulting, engagement, retainer or golden parachute
agreement or arrangement, including any “employee benefit plan” as defined in
ERISA Section 3(3).
     1.68 “Pre-Closing Periods” has the meaning set forth in Section 5.2(b).
     1.69 “Purchase Price” has the meaning set forth in Section 2.2.
     1.70 “Reorganization” has the meaning set forth on the Recitals.
     1.71 “Retained Business” means, collectively, the Excluded Assets, the
Excluded Liabilities and all businesses of Seller, including, without
limitation, the Intellicoat® Seed Coating business, not included in the
Transferred Business.
     1.72 “Seller Indemnified Persons” has the meaning set forth in Section 6.3.
     1.73 “Seller” has the meaning set forth in the first paragraph.
     1.74 “Shares” has the meaning set forth in the Recitals.
     1.75 “StarLink” means corn which includes a Bt gene commonly designated as
the Cry9C gene and/or the Cry9C protein, the Cry9C gene and/or any fragments of
either, and/or any product containing the Cry9C protein and/or the Cry9C gene
and any fragments of either.
     1.76 “Taxes” means all taxes, charges, fees, levies, or other like
assessments, including all Government income, profits, employment, franchise,
gross receipts, sales, use, transfer, stamp, occupation, property, capital,
customs, duties, ad valorem, value added and excise taxes, PBGC premiums and any
other Government charges of the same or similar nature, including any interest,
penalty or addition thereto, whether disputed or not.
     1.77 “Tax Returns” means all reports and returns relating to or required by
Law to be filed by or on behalf of Seller or Landec, with respect to the
Transferred Business, or the Company, as applicable, in connection with any
Taxes, and all information returns (e.g., Form W-2, Form 1099) and reports
relating to Taxes and Taxes payable by, pursuant to or in connection with any
Plans, including any amendment or supplement thereof.

7



--------------------------------------------------------------------------------



 



     1.78 “Territory” has the meaning set forth in Section 5.1(a).
     1.79 “Third Person” has the meaning set forth in Section 6.5.
     1.80 “Third Person Claim” has the meaning set forth in Section 6.5.
     1.81 “Transferred Assets” has the meaning set forth in the Recitals and
includes, without limitation, those assets listed on Schedule 1.81.
     1.82 “Transferred Business” has the meaning set forth in the Recitals.
     1.83 “Transferred Germplasm” has the meaning set forth in Section 3.20.
     1.84 “Transferred IP” has the meaning set forth in Section 3.19.
     1.85 “Transferred Liabilities” means (i) all amounts owed under the Credit
Agreement as of the Closing Date, (ii) other liabilities of the type and in the
amounts reflected on the Interim Balance Sheet; (iii) current liabilities
incurred by the Transferred Business in the Ordinary Course and in compliance
with the terms of the this Agreement from the date of the Interim Balance Sheet
to the Closing; (iv) Seller’s or the Company’s obligations arising or
attributable to any period after the Effective Time under Contracts constituting
a part of the Transferred Assets; and (v) any other liabilities set forth on
Schedule 1.85; provided, however, that Transferred Liabilities shall in no event
include any of the Excluded Liabilities.
     1.86 “Treasury Regulations” means the rules and regulations under the Code
issued by the U.S. Department of the Treasury.
ARTICLE 2
PURCHASE AND SALE OF SHARES
     2.1 Transfer of Shares. Upon the terms and subject to the conditions of
this Agreement, on the Closing Date and as of the Effective Time, Seller shall
sell, assign, transfer and convey to Buyer, and Buyer shall purchase, acquire
and accept from Seller, all of Seller’s right, title and interest in and to the
Shares free and clear of all Liens.
     2.2 Consideration. The consideration that Buyer shall pay to Seller for the
Shares, the obligations of Seller under Article 5, and other rights of Buyer
hereunder shall be Fifty Million Dollars ($50,000,000.00) (the “Closing
Payment”) plus the Earn-Out Amount (together with the Closing Payment, the
“Purchase Price”).
     2.3 Closing. The Closing shall take place at 3:00 p.m. on the Closing Date,
effective as of the Effective Time, at the offices of Bryan Cave LLP, One
Metropolitan Square, 211 N. Broadway, Suite 3600, St. Louis, Missouri 63102, or,
if agreed by the Parties, by the exchange of faxed or scanned signature pages,
wire transfer of funds, and communications via telephone, email, fax and other
mutually acceptable means of telecommunication, with originals of signature
pages to be exchanged by express delivery for receipt the business day following
the Closing Date, or in such other manner and such place as the Parties may
agree. At Closing, (a) Seller and Landec shall deliver or cause to be delivered
to Buyer the documents identified in

8



--------------------------------------------------------------------------------



 



Section 2.5 and (b) Buyer shall deliver to Seller (i) by wire transfer of
immediately available funds in accordance with the wire transfer instructions
set forth on Schedule 2.3, the Closing Payment, and (ii) the documents
identified in Section 2.6.
     2.4 Earn-Out Payment.
          (a) The Earn-Out Amount, if any, payable as part of the Purchase Price
shall be determined and paid in accordance with the terms and provisions of this
Section 2.4.
          (b) For purposes of this Section 2.4, the following terms have the
meanings defined below:
          (i) “Earn-Out Amount” means the product of (A) the Earn-Out Fraction
times (B) $5,000,000.00
          (ii) “Earn-Out Fraction” means:
          (A) zero, if the Gross Margin is equal to or less than $12,900,000.00;
or
          (B) a fraction having a numerator equal to the amount by which the
Gross Margin exceeds $12,900,000.00, and a denominator equal to $700,000.00, if
the Gross Margin exceeds $12,900,000.00 and is less than or equal to
$13,600,000.00; or
          (C) one, if the Gross Margin exceeds $13,600,000.00.
          (iii) “Gross Margin” means (A) the revenue of the Transferred Business
for the Earn-Out Period, minus (B) the cost of goods sold of the Transferred
Business for the Earn-Out Period.
           (iv) “Earn-Out Period” means the fiscal year of the Transferred
Business commenced June 1, 2006 and ending May 31, 2007.
          (c) For purposes of calculating the Gross Margin for the Earn-Out
Period, (i) the revenue and cost of goods sold of the Transferred Business
(A) shall exclude any revenue or expense, regardless of materiality, that under
GAAP is attributable to a prior period, (B) shall otherwise be accrued in
accordance with GAAP as applied in a manner consistent with the preparation of
the Financial Statements except for materiality limitations or qualifications
under GAAP and (C) shall consist of revenue and cost for the Earn-Out Period of
the types shown in the proforma calculation of Gross Margin set forth on
Schedule 2.4, and (ii) net technology fees and genetic royalties payable to
Monsanto Company or its Affiliates shall be adjusted, if necessary, to the
amounts (net of seed service fees) that would be charged to Seller under the
existing applicable license agreements, identified on Schedule 2.4, between
Seller and Monsanto Company or its Affiliates, assuming that Seller continued to
own the Transferred Business, and such agreements had remained in effect,
throughout the entire Earn-Out Period.

9



--------------------------------------------------------------------------------



 



          (d) As an example of the calculation of the Earn-Out Amount, assuming
actual Gross Margin were to equal the proforma amount of $13,400,000 shown on
Schedule 2.4, the Earn-Out Fraction would equal 71.43% (i.e., [$13,400,000 —
$12,900,000]/$700,000), and the Earn-Out Amount would equal 71.43% times
$5,000,000, or $3,571,500.
          (e) Within sixty (60) calendar days following the end of the Earn-Out
Period, Buyer shall at its expense prepare and deliver to Seller its reasonably
detailed calculation of the Earn-Out Amount. Seller shall have access to such
books and records as may be reasonably necessary to confirm Buyer’s
calculations, which calculations shall be derived from the Company’s books and
records.
          (f) If Seller and Buyer do not reach written agreement on a final
calculation of the Earn-Out Amount prior to expiration of the 30-day period
after Seller’s receipt of Buyer’s calculation, the disputed items in Buyer’s
calculation shall be referred to the Indianapolis office of Crowe Chizek and
Company LLC, or if such firm is unable or unwilling to act, such other reputable
accounting firm that is mutually acceptable to the Parties (the “Arbiter”), as
an arbitrator to finally determine, as soon as practicable, and in any event
within 30 calendar days after such reference, all points of disagreement with
respect to the calculation of the Earn-Out Amount. For purposes of such
arbitration, Buyer and Seller shall each submit a proposed calculation of the
Earn-Out Amount and relevant support for such calculation. The Arbiter shall
apply the terms of this Section 2.4 and Schedule 2.4 in making its
determination. The fees and expenses of the arbitration and the Arbiter incurred
in connection with the calculation of the Earn-Out Amount shall be allocated
between Buyer and Seller by the Arbiter based on the Arbiter’s determination of
the relative merit of the positions of the Parties; provided, that such fees and
expenses shall not include, so long as Buyer or Seller, as applicable, complies
with the procedures of this Section 2.4, the other Party’s outside counsel or
accounting fees. All determinations by the Arbiter shall, in the absence of
fraud or manifest error, be final, conclusive and binding with respect to the
calculation of the Earn-Out Amount and the allocation of arbitration fees and
expenses.
          (g) The payment of the Earn-Out Amount shall be made to Seller in
accordance with the wire instructions set forth on Schedule 2.3 on the later of
(i) July 31, 2007, or (ii) the date that is five (5) Business Days after the
resolution of any dispute between Seller and Buyer relating to the amount of
such payment; provided, that Buyer may deduct from the Earn-Out Amount any
indemnification obligations then due to the Buyer from the Seller or Landec
pursuant to Section 6.2.
     2.5 Deliveries of Seller at Closing. At Closing, Seller shall deliver or
cause to be delivered to Buyer:
          (a) certificates representing all the Shares, duly endorsed to Buyer
or its designated Affiliate in blank or accompanied by duly executed stock
powers in blank;
          (b) an opinion of Bose McKinney & Evans LLP, counsel to Seller, dated
as of the Closing Date, in form and substance satisfactory to Buyer;

10



--------------------------------------------------------------------------------



 



          (c) the written resignation of each member of the Board of Directors
of the Company, with such exceptions as may be specified by Buyer;
          (d) a certificate of good standing of the Company, dated no more than
five (5) Business Days prior to the Closing Date, from the Secretary of State of
the State of Delaware;
          (e) a certificate of good standing of Landec, as of a recent date,
from the Secretary of State of California
          (f) a certificate of good standing of Seller, dated no more than five
(5) Business Days prior to the Closing Date, from the Secretary of State of
Delaware;
          (g) evidence of the validly completed transfer to the Company of the
Transferred Business and the Transferred Assets, in form and substance
satisfactory to Buyer;
          (h) the written release of all Liens (except Permitted Liens) relating
to the Transferred Assets executed by the holder of or parties to each such
Lien, which releases shall be satisfactory in substance to Buyer;
          (i) evidence satisfactory to the Buyer that the payment obligations of
Seller under the Credit Agreement have been assigned and transferred to, and
assumed by, the Company, with the consent of the lender;
          (j) all share transfer books, minute books and other corporate records
of the Company;
          (k) properly completed IRS Form 8023 executed by Landec; and
          (l) such other customary documents, instruments or certificates as
shall be reasonably requested by Buyer and as shall be consistent with the terms
of this Agreement.
     2.6 Deliveries of Buyer at Closing. At Closing, Buyer shall deliver or
cause to be delivered:
          (a) to each of Thomas Crowley, Michael Godlove, Dennis Schlott and
William Gass, the applicable incentive plan letters in a form satisfactory to
Buyer to each of Thomas Crowley, Michael Godlove, Dennis Schlott and William
Gass (collectively, the “Incentive Plan Agreements”), duly executed on behalf of
Buyer;
          (b) to Seller, a certificate of good standing of Buyer, dated no more
than five (5) Business Days prior to the Closing Date, from the Secretary of
State of the State of Delaware;
          (c) to Seller, such other customary documents, instruments or
certificates as shall be reasonably requested by Seller and as shall be
consistent with the terms of this Agreement;

11



--------------------------------------------------------------------------------



 



          (d) to Landec, an undertaking, in form satisfactory to Landec,
confirming that the Buyer will cause the Company to repay in full the
indebtedness outstanding under the Credit Agreement, promptly following the
Closing Date; and
          (e) to Seller, the Closing Payment by wire transfer of immediately
available funds in accordance with the wire transfer instructions set forth on
Schedule 2.3.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER AND LANDEC
     Seller and Landec hereby jointly and severally make the following
representations and warranties to Buyer, each of which is true and correct on
the date hereof and shall survive the Closing and the transactions contemplated
hereby to the extent set forth herein.
     3.1 Corporate Existence and Power.
          (a) Each of Landec, Seller and the Company is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
its state of incorporation as set forth on Schedule 3.1(a). Seller has delivered
to Buyer true, complete and correct copies of the articles of incorporation and
bylaws, as currently in effect, of the Company.
          (b) The Company has, and the Seller has had with respect to the
Transferred Business, all requisite corporate power and authority to own, lease
and use their respective assets and to transact the Transferred Business, and
hold all authorizations, franchises, licenses, permits and approvals required
therefor, all of which are valid and in full force and effect. The Seller, with
respect to the Transferred Business, has been duly licensed or qualified to do
business as a foreign corporation and is in good standing in the jurisdictions
listed on Schedule 3.1(b). The Seller has not been with respect to the
Transferred Business, required to be registered, licensed or qualified to do
business in any other jurisdiction; provided that the period with respect to
which the representation and warranty in this sentence is made, and with respect
to which Buyer shall be entitled to rely, shall not extend beyond the Effective
Time, and Buyer shall be responsible for making its own determination regarding
the jurisdictions in which the Company is to be registered, licensed or
qualified to do business after the Effective Time.
          (c) Each of Seller and Landec has the full power, authority and
capacity to execute and deliver this Agreement, to perform its respective
obligations hereunder, and to consummate the transactions contemplated hereby.
     3.2 Valid and Enforceable Agreement; Non-contravention.
          (a) This Agreement has been duly executed and delivered by Seller and
Landec and constitutes a legal, valid and binding obligation of Seller and
Landec, enforceable against each of them in accordance with its terms, except
that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally, and (ii) general principles of
equity. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of each of Seller and Landec.

12



--------------------------------------------------------------------------------



 



          (b) Except as set forth on Schedule 3.2(b), neither the Company nor
Seller is a party to, subject to or bound by any Contract, Law or Order which
does or would (i) conflict with or be breached or violated or accelerated or
increased by the execution, delivery or performance by Seller or Landec of this
Agreement, or (ii) prevent the carrying out of the transactions contemplated
hereby. Except as set forth on Schedule 3.2(b) or as specifically indicated on
Schedule 3.17(a), no permit, consent, waiver, approval or authorization of, or
declaration to or filing or registration with, any Government authority or third
party is required in connection with the execution, delivery or performance of
this Agreement by Seller or Landec or the consummation by Seller of the
transactions contemplated hereby under any agreement to which Seller or Landec
is a party. The transactions contemplated hereby will not result in the creation
of any Lien against any part of the Transferred Business.
     3.3 Capitalization and Ownership.
          (a) The authorized capital stock of the Company and the names,
addresses and holdings of the record holders thereof are set forth on
Schedule 3.3(a). Seller is the sole owner of the Shares, whether of record or
beneficially, and the Shares constitute the only issued and outstanding capital
stock of the Company. Upon purchase and payment therefor and delivery to Buyer
thereof in accordance with the terms of this Agreement, the Shares shall be
transferred free and clear of all Liens at Closing. All of the Shares were duly
authorized and validly issued and are fully paid and non-assessable without
restriction on the right of transfer thereof. Except for Buyer’s rights pursuant
to this Agreement, (i) there are no issued and outstanding (A) securities of the
Company other than the Shares or (B) warrants, preemptive rights, other rights,
or options with respect to any securities of the Company, and (ii) neither the
Company nor Seller is subject to any obligation to issue, acquire or retire any
securities of the Company.
          (b) The Company does not have any subsidiaries or otherwise own,
directly or indirectly, any capital stock or other equity interest in any
Person.
     3.4 Financial Statements; Credit Agreement.
          (a) True and complete copies of
          (i) (x) the audited consolidated balance sheets of Landec and its
affiliates as of May 28, 2006, (y) the related statements of income and loss for
the 12- month period then ended, and (z) together, as to all the foregoing, with
any notes or schedules thereto (together, the “Landec Financial Statements”),
and
          (ii) (x) the unaudited balance sheet of the Transferred Business as of
May 28, 2006, a copy of which is attached hereto as Schedule 3.4 (the “May
Balance Sheet”), and (y) the related statement of income and loss for the fiscal
year then ended, and (z) the unaudited balance sheet of the Transferred Business
as of October 22, 2006, and the related statement of income and loss for the
five-month period then ended (collectively, the “Transferred Business Financial
Statements” and, together with the Landec Financial Statements, the “Financial
Statements”),
have been delivered to Buyer. All such Financial Statements (x) were derived
from the books and records of Landec and (y) have been prepared in conformity
with GAAP and present fairly

13



--------------------------------------------------------------------------------



 



in all material respects the financial position and results of operations of
Landec and of the Transferred Business, as applicable, at the dates and for the
periods indicated, except that the Transferred Business Financial Statements do
not include notes and related disclosures required by GAAP or statements of cash
flows.
          (b) Amounts which will remain outstanding as of the Closing Date under
the Credit Agreement dated as of June 5, 2000, as previously amended by the
First through Sixth Amendments to such agreement, and as amended or replaced by
the Business Loan Agreement dated as of August 29, 2006 (collectively, the
“Credit Agreement”), between Seller and Old National Bank, represent advances
which have been applied in the Ordinary Course to payment of operating expenses
of Seller incurred during the period from May 29, 2006 to the Closing Date,
except for an advance in the amount of $1,000,000, details of which have been
provided by Landec to Buyer. A prepayment of principal under the Credit
Agreement will be made by Landec, out of funds unrelated to the operations of
the Transferred Business, between the date of the Interim Balance Sheet and the
Closing Date, in the amount of $500,000, and any excess cash of Landec or Seller
generated by the Transferred Business during the period from May 29 to the
Closing Date will be applied in payment of amounts outstanding under the Credit
Agreement. The principal amount outstanding under the Credit Agreement as of the
Closing Date will not exceed $10,000,000.
     3.5 Subsequent Events. Since October 22, 2006, except as set forth on
Schedule 3.5 and except as contemplated in this Agreement, there has been no:
          (a) Material change or event relating to the business or condition
(financial or otherwise), operations, results of operations, assets or prospects
of the Transferred Business;
          (b) change in the relationship with any supplier, customer,
distributor, lessor, licensor, licensee or other third party which is material
to the Transferred Business;
          (c) declaration, setting aside, or payment of any dividend or any
distribution with respect to any securities of the Company;
          (d) transfer of any cash or material assets relating to the
Transferred Business from Seller to Landec;
          (e) increase in or commitment to increase compensation, benefits, or
other remuneration to or for the benefit of any employee, shareholder, director,
officer, or agent of the Transferred Business, or any benefits granted under any
Plan with or for the benefit of any such employee, shareholder, director,
officer, or agent, other than in the Ordinary Course;
          (f) transaction entered into or carried out by the Company or Seller
in connection with the Transferred Business or any Transferred Assets or
securities of the Company other than in the Ordinary Course, or any agreement to
sell or dispose of any material Transferred Assets;
          (g) loan or advance by the Seller with respect to the Transferred
Business, or by the Company, to any third party except for advances not in
excess of $5,000 made in the Ordinary Course to its employees;

14



--------------------------------------------------------------------------------



 



          (h) change made with respect to the Transferred Business or the
Company in their respective Tax or financial accounting or any Tax election; or
          (i) commitment or agreement by Seller or the Company to do any of the
foregoing items 3.5(a) through 3.5(h) (or Landec with respect to
Section 3.5(h)).
     3.6 Undisclosed Liabilities. The Company and the Transferred Business do
not have any Liabilities whatsoever, known or unknown, asserted or unasserted,
liquidated or unliquidated, accrued, absolute, contingent, or otherwise, and
there is no basis for any claim against the Company for any such Liability,
except for the Transferred Liabilities.
     3.7 Taxes. Except as set forth on Schedule 3.7:
          (a) Each of Seller and the Company has filed on a timely basis all Tax
Returns required to be filed prior to the date hereof, and such Tax Returns are
true, correct and complete in all respects. Without limiting the foregoing, none
of these Tax Returns contains any position that is, or would be, subject to
penalties under Section 6662 of the Code (or any corresponding provisions of
state or local Tax Law). Each of Seller and the Company has not entered into any
“listed transactions” as defined in Section 1.6011-4(b)(2) of the Treasury
Regulations, and it has properly disclosed all reportable transactions as
required by Section 1.6011-4 of the Treasury Regulations.
          (b) The Company is not currently the beneficiary of any extension of
time within which to file any Tax Return.
          (c) All Taxes due and owing by each of Seller and the Company (whether
or not reflected on any Tax Return) have been timely and fully paid and there
are no grounds for the assertion or assessment of additional Taxes against the
Company or its assets.
          (d) Each of Seller and the Company has timely and properly withheld
and paid all Taxes required to have been withheld and paid in connection with
any amounts paid or owing to any employee, independent contractor, creditor,
shareholder or other third party.
          (e) There are no Liens for Taxes, other than Permitted Liens, upon any
Transferred Assets.
          (f) The Company is not a party to or bound by any Tax indemnity, Tax
sharing or Tax allocation agreement or arrangement.
          (g) The Company has never been an “S corporation” within the meaning
of Section 1361(a)(1) of the Code or a “qualified subchapter S subsidiary”
within the meaning of Section 1361(b)(3)(B) of the Code.
          (h) The Company is not a party to or a partner in any joint venture,
partnership or other arrangement or Contract that could be treated as a
partnership for federal Income Tax purposes.

15



--------------------------------------------------------------------------------



 



          (i) No Government Tax audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to Seller, Landec or,
with respect to the Transferred Business, the Company.
          (j) None of Landec, Seller or, with respect to the Transferred
Business, the Company have received from any Government Tax authority any
(i) notice indicating an intent to open an audit or other review; (ii) request
for information related to Tax matters; or (iii) notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted, or assessed by any
Tax authority against Seller, Landec or, with respect to the Transferred
Business, the Company.
          (k) None of Landec, Seller or, with respect to the Transferred
Business, the Company has waived any statutes of limitation in respect of Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency.
          (l) True, correct and complete copies of all Income Tax Returns, Tax
examination reports and statements of deficiencies assessed against, or agreed
to with respect to Seller, Landec and, with respect to the Transferred Business,
the Company for any of the last three years with the IRS (or any other taxing
authority) have been made available to Buyer.
          (m) The Company is not a party to any Contract, arrangement or Plan
that has resulted or would result in a payment that would not be fully
deductible as a result of Section 162(m) of the Code (determined without regard
to whether the Company is a publicly held corporation within the meaning of
Section 162(m)(2) of the Code) or Section 280G of the Code (determined without
regard to the reasonableness of any such compensation) or any provision of Law
similar to either such provision.
          (n) None of the Transferred Assets is property that the Company is
required to treat as being a “safe harbor lease” within the meaning of
Section 168(f)(8) of the Code, as in effect prior to amendment by the Tax Equity
and Fiscal Responsibility Act of 1982.
          (o) None of the Transferred Assets has been financed with or directly
or indirectly secures any debt the interest on which is Tax-exempt under Section
103(a) of the Code. The Company is not a borrower or guarantor of any
outstanding industrial revenue bonds, and the Company is not a tenant, principal
user or related person to any principal user (within the meaning of Section
144(a) of the Code) of any property that has been financed or improved with the
proceeds of any industrial revenue bonds.
          (p) None of the Transferred Assets is “tax-exempt use property” within
the meaning of Section 168(h) of the Code.
          (q) The Company will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state or local Income Tax Law) executed on
or prior to the Closing Date; (iii) installment sale or open transaction
disposition made on or prior to the Closing Date; or (iv) prepaid amount
received on or prior to the Closing

16



--------------------------------------------------------------------------------



 



Date except to the extent of the amount of deferred revenue constituting a part
of the Transferred Liabilities.
          (r) The Company is, and has been since the date of its initial
issuance of capital stock, a member of the affiliated group (within the meaning
of Section 1504(a) of the Code or any similar group defined under a similar
provision of state, local or foreign law) of which Landec is the common parent
and the Company will be a member of such affiliated group through and including
the Closing Date. Except for its liability for Taxes of the members of such
affiliated group as and to the extent provided in Treasury
Regulation Section 1.1502-6 (or similar provision of state or local Law), the
Company does not have any liability for the Taxes of any Person under Treasury
Regulation Section 1.1502-6 (or similar provision of state or local Law) as a
transferee or successor, by Contract or otherwise.
          (s) Landec is eligible to make an election under Section 338(h)(10) of
the Code (or any comparable election under state, local or foreign tax law) with
respect to the Company.
          (t) Neither the Company nor its subsidiaries, if any, have constituted
a “distributing corporation” or a “controlled corporation” within the meaning of
Section 355(a)(1)(A) of the Code in a distribution of stock intended to qualify
for tax-free treatment under Section 355 of the Code.
          (u) Neither the operation of the Business nor the ownership of the
Transferred Assets creates nexus for state Tax purposes in any jurisdiction
other than Indiana; provided that the period with respect to which the
representation and warranty in this Subsection (u) is made, and with respect to
which Buyer shall be entitled to rely, shall not extend beyond the Effective
Time, and Buyer shall be responsible for making its own determination regarding
such nexus for all periods after the Effective Time.
     3.8 Accounts Receivable. Set forth on Schedule 3.8 is a true and complete
list of all accounts receivable of the Transferred Business as of October 22,
2006. As used in this Agreement, “Accounts Receivable” means such accounts
receivable and any other accounts receivable relating to the Transferred
Business arising during the period from October 23, 2006 to the Closing Date.
The open orders relating to the Transferred Business will become (i) Accounts
Receivable upon shipment prior to the Effective Time, and (ii) additional
accounts receivable of the Company upon shipment after the Effective Time. The
Accounts Receivable are valid, genuine and existing and arose from bona fide
sales of products or services actually made in the Ordinary Course. Except as
set forth on Schedule 3.8, the Accounts Receivable are and will be current and
fully collectible, net of the amount of reserves shown in respect of receivables
on the Interim Balance Sheet.
     3.9 Inventories. The inventory included in the Transferred Assets as of the
Closing Date will comply with the generally applicable industry germination
standards, and with the Seller’s historic germination standards, will not be
physically damaged, and will be in compliance with all applicable Law, whether
domestic or foreign, and in conformity with all applicable product registrations
and specifications.

17



--------------------------------------------------------------------------------



 



     3.10 No Breach of Law, Governing Documents, Licenses or Permits. Except as
set forth on Schedule 3.10, (a) neither Seller nor the Company is, in any
material respect, in default under or in breach or violation of any Law or the
provisions of any permit, franchise or license held by it with respect to the
Transferred Business, or any provision of its governing documents; (b) neither
the Company nor Seller has received any notice alleging such default, breach or
violation; and (c) neither the execution of this Agreement nor the Closing does
or will constitute or result in any such default, breach or violation.
     3.11 Litigation. Except as set forth on Schedule 3.11, with respect to the
Transferred Business, (a) there is no, and for the previous five years there has
not been any, suit, claim, litigation, proceeding, Government or grand jury
investigation, or other action (any of the foregoing, an “Action”) pending or,
to the Knowledge of Landec, Seller or the Company, threatened, anticipated or
contemplated against the Company or involving the Transferred Business, the real
or personal property included in the Transferred Assets, or the Company’s or
Seller’s shareholders, directors, officers, agents, or other personnel in their
capacity as such; (b) Seller and the Company are not nor have been subject to
any Order other than Orders of general applicability; and (c) neither Seller nor
the Company has been subject to or, to the Knowledge of Landec, Seller or the
Company, threatened to be subject to, and there are no grounds for, any Action
or Order relating to personal injury, death, or property or economic damage
arising from products sold, licensed or leased, or services performed, by Seller
or Landec, with respect to the Transferred Business, or the Company.
     3.12 Owned and Leased Real Property.
          (a) Set forth on Schedule 3.12(a) is a list of the real property owned
by the Company (the “Owned Real Property”), together with the legal description
of each parcel of Owned Real Property, a description of the title insurance
policy or a description of other evidence of title issued with respect thereto
and a description of the type of use of each such parcel. Except for Permitted
Liens and Liens set forth on Schedule 3.12(a), none of which are substantial in
character or amount and none of which detract from the value or interfere with
the use of the property in any material way, the Company has good and marketable
title to the Owned Real Property, free and clear of all options, rights of first
refusal, rights to acquire or occupy, licenses, restrictions, leases, covenants,
conditions, easements, agreements, encumbrances, claims, and other Liens of
every kind and there exists no restriction on the use or transfer of such
property. No shareholder of the Company has any interest in, or any right or
obligation to acquire any interest in, the Owned Real Property. The Company does
not lease (as the lessor), sublease or permit any third party to occupy or use
any Owned Real Property.
          (b) Set forth on Schedule 3.12(b) is a description of each lease
pursuant to which the Company is the lessee of any real property (the “Leased
Real Property” and, together with the Owned Real Property, the “Real Property”).
The Company has made available to Buyer a true, correct and complete copy of
each lease identified on Schedule 3.12(b). Except as set forth on
Schedule 3.12(b), all rentals due under such leases have been paid and there
exists no default by the Company or by any other party to such leases under the
terms of such leases and no event has occurred which, upon passage of time or
the giving of notice, or both, would result in any event of default by the
Company or by any other party to such leases, or prevent the Company from
exercising and obtaining the benefits of any rights or options contained
therein.

18



--------------------------------------------------------------------------------



 



Except as set forth on Schedule 3.12(b), the Company has all right, title and
interest of the lessee under the terms of each lease pursuant to which the
Company is the lessee, free of all Liens other than Permitted Liens, and all
such leases are valid and in full force and effect. The Company does not
sublease (as sublessor or sublessee) or permit any third party to occupy or use
any Leased Real Property.
          (c) There is no proposed, pending or threatened change in any code,
ordinance, regulation, standard or zoning classification which would, or may
reasonably be expected to have, an adverse effect on any Owned Real Property or,
to the Actual Knowledge of Landec, Seller or the Company, any Leased Real
Property.
          (d) There is no pending or threatened condemnation proceeding against
the Owned Real Property or, to the Actual Knowledge of Landec, Seller or the
Company, any Leased Real Property. No part of any improvements on the Owned Real
Property encroaches upon any property adjacent thereto or upon any easement, nor
is there any encroachment or overlap upon the Owned Real Property other than
Permitted Liens. To the Actual Knowledge of Landec, Seller or the Company, no
part of any improvements on the Leased Real Property encroaches upon any
property adjacent thereto or upon any easement, nor, to the Actual Knowledge of
Landec, Seller or the Company, is there any encroachment or overlap upon the
Leased Real Property other than Permitted Liens.
          (e) There has been no cleanup performed on the Owned Real Property
which would entitle a third party to a lien for reimbursement of its cleanup
costs. To the Actual Knowledge of Landec, Seller and the Company, there has been
no cleanup performed on the Leased Real Property which would entitle a third
party to a lien for reimbursement of its cleanup costs at any time during which
the leases identified on Schedule 3.12(b) have been in effect or at any other
times. No part of the Owned Real Property or, to the Actual Knowledge of Landec,
Seller or the Company, the Leased Real Property is in a condition which would
require a cleanup that could result in such a lien.
     3.13 Personal Property Leases. Set forth on Schedule 3.13 is a description
of each lease relating to leased personal property used in the Transferred
Business (the “Leased Personal Property”) having annual lease payments in excess
of $25,000 and the location of such property. Seller has made available to Buyer
a true, correct and complete copy of each lease identified on Schedule 3.13.
Except as set forth on Schedule 3.13, all rentals due under such leases have
been paid and there exists no default by Seller, with respect to the Transferred
Business, by the Company or, to the Knowledge of Landec, Seller or the Company,
by any other party to such leases under the terms thereof and no event has
occurred which, upon passage of time or the giving of notice, or both, would
result in any event of default by the Company or, to the Knowledge of Landec,
Seller or the Company, by any other party to such leases, or prevent the Company
from exercising and obtaining the benefits of any rights or options contained
therein. Except as set forth on Schedule 3.13, the Company has all right, title
and interest of the lessee under the terms of each lease pursuant to which
Seller or Landec, with respect to the Transferred Business, or the Company is
the lessee, free of all Liens other than Permitted Liens and all such leases are
valid and in full force and effect.

19



--------------------------------------------------------------------------------



 



     3.14 Title to Assets; Necessary Property.
          (a) Except as set forth on Schedule 3.14(a), (i) the Company has good
and marketable title to and is the sole and exclusive owner of all right title
and interest in and to all of the real and personal property used by it to
conduct the Transferred Business (limited, however, in respect of the Leased
Real Property and the Leased Personal Property to only the lessee’s interest
upon and subject to the terms and conditions of the leases disclosed on
Schedule 3.13 and Schedule 3.12(b)), including in each case all personal
property reflected on the Financial Statements or acquired after the date
thereof (except any personal property subsequently sold in the Ordinary Course),
free and clear of all Liens except Permitted Liens; (ii) there exists no
condition, restriction or reservation affecting the title to or utility of the
Transferred Assets which would prevent the Company or Buyer from utilizing the
Transferred Assets after the Closing to the same full extent that Seller might
continue to do so if the transactions contemplated hereby did not take place
(provided, however, to the extent the representation and warranty in this clause
(ii) shall relate to the Leased Real Property, the same shall be made to the
Knowledge of Landec, Seller or the Company); and (iii) all of the Transferred
Assets are suitable for the purposes for which they are being used and are in
good operating condition and repair, subject to ordinary and normal wear and
tear, as reasonably required for their use in the operation of the Transferred
Business as presently conducted. The foregoing representations and warranties
shall not, however, apply to the Intellectual Property, and the only
representations and warranties of Seller and Landec regarding the Intellectual
Property are set forth in Section 3.19.
          (b) Except for the Excluded Assets, the Transferred Assets constitute
all of the property and property rights used in or necessary to operate the
Transferred Business in the manner and to the extent conducted by the Seller.
     3.15 Licenses and Permits. Except as set forth on Schedule 3.10 and/or
Schedule 3.17(a), Seller, with respect to the Transferred Business, and the
Company are in compliance in all material respects with all licenses, permits
and other authorizations and approvals required for the conduct of the
Transferred Business and upon Closing the Company will have all right and
authority to conduct its activities pursuant to such licenses and permits. No
such license or permit has been, or, to the Knowledge of Landec, Seller or the
Company, is threatened to be, revoked, canceled, suspended or modified.
     3.16 Environmental Matters. Except as set forth on Schedule 3.16:
          (a) The operations of the Transferred Business comply with, and have
been in compliance with, all Environmental Laws. Seller, with respect to the
Transferred Business, and the Company have, and have had, all licenses, permits,
authorizations, registrations and other approvals required under any
Environmental Law and required for the operation of the Transferred Business,
and Seller and the Company are, and have been, in compliance with all terms and
conditions thereof. Neither Seller nor the Company, nor any of the properties or
operations of the Transferred Business, is subject to any written order from or
agreement with any Government authority, nor subject to any proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Material.
Neither Seller nor the Company nor Landec has received any communication in any
form from a Government agency or other third party alleging that the Company,
the Transferred Business, or Seller with respect to the Transferred Business,

20



--------------------------------------------------------------------------------



 



is, or was, not in compliance with any Environmental Law. To the Knowledge of
Landec, Seller or the Company, there are no circumstances that may prevent or
interfere with compliance by Buyer or the Company with any Environmental Laws or
anticipated changes in Environmental Laws applicable to the operations of the
Transferred Business after Closing. There are no Hazardous Materials or other
conditions or circumstances existing with respect to any property, arising from
operations or relating to any Hazardous Material or waste disposal or release,
of the Transferred Business that would reasonably be expected to result, either
individually or in the aggregate, in a material Environmental Claim. Seller and,
with respect to the Transferred Business, the Company do not have any
underground storage tanks that are, nor previously had any underground storage
tanks that were, not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Materials. There are no asbestos containing
materials or PCBs on the Owned Real Property or, to the Knowledge of Landec,
Seller or the Company, the Leased Real Property. Seller has made available to
Buyer true and accurate copies of all safety and environmental reports and
investigations of the current and previous operations of the Transferred
Business.
          (b) The Company has not assumed the liability of any other Person, nor
has the Company agreed to indemnify any other Person, for claims arising out of
the release of Hazardous Materials into the environment or any other claims
under Environmental Laws.
          (c) None of the Owned Real Property or, to the Actual Knowledge of
Landec, Seller or the Company, the Leased Real Property is located on, adjacent
to or adjoining any area that is or may be considered a wetland under the
federal Clean Water Act (33 U.S.C. § 1251 et seq.) or any other Environmental
Law.
     3.17 Contracts and Commitments.
          (a) Schedule 3.17(a) lists all of the following Contracts, whether
written or oral, to which the Company is a party or which relate to the
Transferred Business (“Material Contracts”):
          (i) Any Contract providing for the sale of products or the provision
of services by Seller (with respect to the Transferred Business) or the Company
in excess of $50,000;
          (ii) Any Contract providing for an expenditure by Seller (with respect
to the Transferred Business) or the Company in excess of $50,000;
          (iii) any license agreement pursuant to which Seller or the Company,
as licensee or licensor, licenses any Transferred Germplasm, any traits included
in any Transferred Germplasm, or any other Intellectual Property;
          (iv) Any purchase commitment in excess of the normal requirements of
the Transferred Business or at a price in excess of the current reasonable
market price at the time of such commitment;

21



--------------------------------------------------------------------------------



 



           (v) Any power of attorney granted by Seller, with respect to the
Transferred Business, or the Company to any Person;
           (vi) Any loan agreement, indenture, promissory note, conditional
sales agreement, mortgage, security agreement, pledge, letter of credit
arrangement, guarantee or other similar type of agreement;
           (vii) Any arrangement or other agreement (not otherwise required to
be listed on Schedule 3.17(a) under any other clause of this Section 3.17(a))
which involves (A) a sharing of profits, (B) future payments of $50,000 or more
per annum to other Persons, or (C) any joint venture, partnership or similar
Contract or arrangement;
          (viii) Any sales agency, sales representation, consultant,
distributorship or franchise agreement that is not terminable by the Company
without penalty within 60 days;
          (ix) Any Contract providing for the payment of any cash or other
benefits upon the sale or change of control of the Company or the sale of a
substantial portion of the Company’s or the Seller’s assets;
          (x) Any Contract prohibiting competition, prohibiting the Company from
freely engaging in any business anywhere in the world, or prohibiting the
disclosure of trade secrets or other confidential or proprietary information;
          (xi) Any Contract or commitment not made in the Ordinary Course; or
          (xii) Any other Contract or commitment which is not cancelable by the
Company without penalty on 60 days’ notice or less.
          (b) Neither Seller nor Landec, with respect to the Transferred
Business, nor the Company has received any notice of any intention to terminate,
repudiate or disclaim any Material Contract.
     3.18 Validity of Contracts. Except as set forth on Schedule 3.18, (a) each
of the Material Contracts is a valid, binding and enforceable obligation of the
Company and, to the Knowledge of Landec, Seller or the Company, the other
parties thereto, in accordance with its terms and conditions; and (b) neither
Seller, with respect to the Transferred Business, nor the Company is, and, to
the Knowledge of Landec, Seller or the Company, no other party to a Material
Contract is, in breach or default under any Material Contract. Seller has
delivered to Buyer a true, complete and accurate copy of each Material Contract.
     3.19 Intellectual Property. Schedule 3.19 accurately describes and lists
all (i) Intellectual Property owned by the Company (other than unregistered
copyrights) and (ii) all licensed Intellectual Property included in the
Transferred Assets or material to the Transferred Business (collectively,
together with any unregistered copyrights included in the Transferred Assets,
the “Transferred IP”). Except as set forth on Schedule 3.19:

22



--------------------------------------------------------------------------------



 



          (a) The Company is the sole owner of the Transferred IP identified on
such Schedule as owned by it, free and clear of all Liens except Permitted
Liens, and all such items are valid, subsisting and enforceable;
          (b) To the Actual Knowledge of Landec, Seller or the Company, the
Transferred IP licensed to the Company is valid, subsisting and enforceable;
          (c) The Transferred IP encompasses all proprietary rights necessary
for the operation of the Transferred Business as currently conducted;
          (d) Seller, the Company and, to the Actual Knowledge of Landec, Seller
or the Company, the owners of the Transferred IP licensed to the Company have
taken all customary and reasonable actions to maintain and protect the
Transferred IP;
          (e) There has been no claim made or, to the Knowledge of Landec,
Seller or the Company, threatened against Seller or the Company asserting the
invalidity, misuse or unenforceability of any of the Transferred IP or
challenging Seller’s or the Company’s right to use or ownership of any of the
Transferred IP, and there are no valid grounds for any such claim or challenge
with respect to Transferred IP owned by the Company or, to the Actual Knowledge
of Landec, Seller or the Company, with respect to Transferred IP licensed to the
Company;
          (f) No loss of any of the Transferred IP is pending or, to the
Knowledge of Landec, Seller or the Company, threatened;
          (g) The consummation of the transactions contemplated by this
Agreement will not alter, impair or extinguish the Company’s rights in and to
any of the Transferred IP;
          (h) There exists no restriction on the Company’s use of the
Transferred IP, or on the transfer of any rights of the Company in and to any of
the Transferred IP, and the Company has the right to use each item of
Transferred IP without obligations to third parties other than obligations
arising under the terms and provisions of the license agreements disclosed on
Schedule 3.17(a) under which any of the Transferred IP is licensed;
          (i) The conduct of the Transferred Business and operations of the
Company and the ownership, production, purchase, sale, licensing and use of the
Company’s products do not, to the Knowledge of Landec, Seller or the Company in
the case of owned Transferred IP (except in respect of the CRM System, as to
which such Knowledge qualification shall not apply) or to the Actual Knowledge
of Landec, Seller or the Company in the case of Transferred IP licensed to the
Company, contravene, conflict with, violate or infringe upon any Intellectual
Property of a third party or the terms of any license with respect thereto, and
no proprietary information or trade secret has been misappropriated by Seller or
the Company from any third party; and
          (j) The Transferred IP and the products of the Transferred Business
are not subject to a current claim of infringement, interference or unfair
competition or other claim and, to the Knowledge of Landec, Seller or the
Company in the case of owned Transferred IP (except in respect of the CRM
System, as to which such Knowledge qualification shall not apply) or to

23



--------------------------------------------------------------------------------



 



the Actual Knowledge of Landec, Seller or the Company in the case of Transferred
IP licensed to the Company, the Transferred IP is not being infringed upon or
violated by any third party.
     3.20 Germplasm. Schedule 3.20 accurately describes the Germplasm included
in the Transferred Assets (the “Transferred Germplasm”). Except as set forth on
Schedule 3.20:
          (a) The Company (i) is the sole legal and beneficial owner of and is
entitled to use the Transferred Germplasm and all related Intellectual Property
rights or (ii) has been granted, by a written agreement, all such rights as may
be required in connection with the use by the Company of the Transferred
Germplasm;
          (b) Seller and the Company have not used in connection with the
Transferred Germplasm any Intellectual Property rights (including Know How) of
any third party, other than those rights licensed to Seller or the Company by a
written agreement for use in the Transferred Germplasm; and
          (c) The acquisition and use of the Transferred Germplasm by Seller and
the Company prior to and as of the Closing Date (i) did not, to the Actual
Knowledge of Landec, Seller or the Company, infringe on the Intellectual
Property rights of any third party or involve the misappropriation of Know How
of any third party; (ii) was not in breach of any confidential, fiduciary,
partnership, master-servant or agency relationship arising under Law applicable
to Landec, Seller or the Company; (iii) was not in breach of any obligation
arising under any Contract to which Seller or the Company is or has been a
party; (iv) was not, to the Actual Knowledge of Landec, Seller or the Company,
in breach of any obligation arising under any Contract to which neither Seller
nor the Company is or has been a party; (v) did not involve any trespass to land
or buildings used or occupied by third parties; and (vi) was not and is not
otherwise in violation of any Laws.
     3.21 Genetically Modified Organisms.
          (a) Schedule 3.21 sets forth complete details of the procedures
performed by or on behalf of Seller or the Company to minimize the possibility
of unapproved GMOs existing in any Transferred Germplasm and of assessments made
by or on behalf of Seller or the Company as to the effectiveness of such
procedures and steps taken to implement such procedures. Seller and the Company
have, since the introduction of such procedures, operated in accordance with the
terms of such procedures and, other than with respect to ongoing improvements to
them, has not deviated from such procedures or failed to implement such
procedures in connection with the use by Seller or the Company of any
Transferred Germplasm.
          (b) No unapproved GMOs, including any StarLink presence, exist or have
existed in any of the seed currently being sold, or which has been sold,
commercially by Seller or the Company; provided that the representation in this
paragraph shall not be applicable to any seed purchased by the Seller or the
Company from the Buyer or its Affiliates.
     3.22 Insurance. Seller and the Company have at all times maintained
insurance as required by Law or under any Contract relating to the Transferred
Business, including general comprehensive liability, unemployment and workers’
compensation coverage. Schedule 3.22 accurately describes the insurance (other
than pursuant to a Plan) maintained by Seller and the

24



--------------------------------------------------------------------------------



 



Company with respect to the Transferred Business. Such policies evidence
insurance in such amounts and against such risks and losses as are generally
maintained with respect to comparable companies and properties. All of such
insurance policies are in full force and effect, and neither Seller nor the
Company is in default with respect to any of its obligations under any of such
insurance policies.
     3.23 Employees, Officers, Directors and Consultants.
          (a) A true, correct and complete list of each current employee of the
Transferred Business and position held is set forth on Schedule 3.23(a). A true,
correct and complete schedule of the following information for each such
employee, including each employee on leave of absence or layoff status, has been
delivered to Buyer: name, job title, current compensation paid or payable, any
change in compensation not yet effective, and vacation accrued.
          (b) Schedule 3.23(b) lists: (i) all current directors of the Company,
(ii) all current officers (with office held) of the Company, and (iii) all
current paid consultants to the Company.
          (c) Except as set forth on Schedule 3.23(c), the Company does not have
any benefits responsibility or other continuing or contingent obligation to any
retirees or terminated employees of the Transferred Business.
          (d) The Company is not indebted to any shareholder, director, officer,
employee or agent of the Company, except for amounts due as normal salaries,
wages, employee benefits and bonuses, and in reimbursement of ordinary expenses
on a current basis to employees.
          (e) No officer, director, employee or consultant of the Company is
indebted to the Company except for advances for ordinary business expenses on a
basis consistent with past practices.
          (f) All payments to agents, consultants and others performing services
for or in connection with the Transferred Business made by Seller or the Company
have been in payment of bona fide fees and commissions and not as bribes,
kickbacks or as otherwise illegal payments.
          (g) Except as set forth on Schedule 3.23(g), no former or current
employee or current or former officer or director of the Company is a party to,
or is otherwise bound by, any agreement or arrangement, including any
confidentiality, non-competition or proprietary rights agreement, between such
employee, officer or director and any other Person that in any way adversely
affected, affects or may affect (i) the performance of his or her duties as an
employee, officer or director of the Company, or (ii) the ability of the Company
or Buyer to conduct the Transferred Business. To the Knowledge of Landec, Seller
or the Company, no director, officer or other current and active employee of the
Company intends to terminate his or her employment with the Company.

25



--------------------------------------------------------------------------------



 



     3.24 Bank Accounts of the Company. Set forth on Schedule 3.24 is a list of
the locations and numbers of all bank accounts, investment accounts and safe
deposit boxes maintained by the Company, together with the names of all persons
who are authorized signatories or have access thereto or control thereof.
     3.25 Transactions with Related Persons; Affiliates.
          (a) The Company does not have any entity Affiliates other than Seller
and its Affiliates.
          (b) The Company does not have any Liabilities, contractual or
otherwise, owed to or owing from, directly or indirectly, the Seller, or any
Affiliate of the Company or of Seller.
          (c) Except for (i) an ongoing business relationship between the
Retained Business and the Company and (ii) any employment relationship with the
Company, neither Seller nor, to the Knowledge of Landec, Seller or the Company,
any immediate family members of any director, officer or individual-Affiliate of
the Company, will have any on-going business relationship with or other
financial interest in the Transferred Business following the Closing, whether
direct or indirect.
     3.26 Labor Matters. Except as set forth on Schedule 3.26:
          (a) The Company is not a party to or bound by any collective
bargaining, union representation or similar agreement or arrangement, and no
collective bargaining agreement is currently being negotiated nor is any
organizing effort currently being made with respect to the employees of the
Company;
          (b) There is no controversy existing, pending or, to the Knowledge of
Landec, Seller or the Company, threatened with any association or union or
collective bargaining representative of the employees of the Company;
          (c) The Company is not engaging and Seller and the Company have not
engaged in any unfair labor practice and there is no charge or complaint
relating to unfair labor practices pending against Seller or the Company, nor is
there any labor strike, work stoppage, slowdown, material grievance or other
labor dispute pending or, to the Knowledge of Landec, Seller or the Company,
threatened against Seller or the Company;
          (d) No right of representation exists respecting the employees of the
Company; and
          (e) There is no contract of service in force between the Company and
any director, officer or employee of the Company or the Transferred Business
which is not terminable by the Company without compensation on not more than
three months’ notice given at any time or which provides for compensation
specifically in connection with the transactions contemplated by this Agreement.
There are no consultancy or management services agreements in existence between
the Company and any other Person.

26



--------------------------------------------------------------------------------



 



     3.27 Employee Benefit Matters.
          (a) Plans. Except for the Plans set forth on Schedule 3.27(a) (the
“Company Plans”), the Company neither is nor has been a party to or otherwise
has any Liability with respect to any Plan.
          (b) Disclosure. To the extent applicable with respect to each Company
Plan, true, correct and complete copies of the most recent documents described
below have been delivered or made available to Buyer: (i) IRS determination
letter and any outstanding request for a determination letter; (ii) Form 5500
for the three most recent plan years; (iii) all plan documents and amendments
and any written policies and/or procedures used in plan administration;
(iv) current summary plan descriptions and any summaries of material
modifications; and (v) administrative service agreements, HIPAA business
associate agreements, related trust agreements, annuity contracts an other
funding instruments.
          (c) Prohibited Transactions and Qualified Status. With respect to each
Company Plan, no prohibited transactions (as defined in ERISA Section 406 or
Code Section 4975) and no violations of ERISA Section 407 have occurred. Each
Company Plan (and its related trust) that is intended to qualify under Code
Section 401(a) and to be tax-exempt under Code Section 501(a), if any, is so
qualified under and has been determined by the IRS to qualify thereunder for all
applicable requirements and nothing has since occurred to cause the loss of the
Plan’s qualification. Each Company Plan and related funding instrument complies
with and has been administered, operated and maintained in compliance with its
terms and applicable law, and neither the Seller, Landec nor the Company has any
liability under any applicable law with respect to a Company Plan. Each such
Company Plan that is intended to qualify under Code Section 401(a) is set forth
on Schedule 3.27(c).
          (d) Claims/Liability. There is no pending or, to the Knowledge of
Landec, Seller, or the Company, threatened Action involving any Company Plan and
no facts exist that would give rise thereto, other than routine claims for
benefits. Neither the Company nor any of its directors, officers, employees or
any plan fiduciary has any Liability for failure to comply with ERISA, HIPAA,
COBRA or the Code. The Company has no Liability by virtue of its being a member
of a controlled group with a Person who has Liability under the Code or ERISA.
All contributions and insurance premiums, including premiums to the PBGC, due on
or prior to Closing have been paid in full with respect to each applicable Plan,
and the Company has no Liability in connection with any such contributions or
premiums due on or prior to Closing or by virtue of being a member of a
controlled group with a person who has any such Liability.
          (e) Title IV Pension Plans. Neither Seller nor Landec nor the Company
has made or been required to make any contributions to, nor may have any
liability with respect to, any Pension Plan which is subject to the provisions
of Title IV of ERISA. On and after the Closing Date, neither Buyer nor the
Company shall have any obligation to provide any particular employee benefit
plan as a result of any Company Plan or action taken by Landec, Seller or the
Company prior to Closing. Seller and Landec, with respect to the Transferred
Business, the Company have never contributed to nor had any Liability with
respect to a multiple employer plan, and the Company would not become subject to
any Liability if any multiple employer plan were to terminate or the Company
were to withdraw from any multiple employer plan as of the

27



--------------------------------------------------------------------------------



 



Closing Date. Neither Seller nor Landec nor the Company nor any Affiliate of
Seller, Landec or the Company has ever made any contributions to any
multiemployer plan (as defined in ERISA Section 3(37) or 4001(a)(3)).
          (f) Severance Plans. The consummation of the transaction contemplated
by this Agreement will not (i) entitle any current or former employee of the
Transferred Business to severance pay, unemployment compensation or any other
payment, (ii) accelerate the time of payment or vesting, or increase the amount
of any compensation due to any current or former employee of the Company, or
(iii) give rise to the payment of any amount that would not be deductible
pursuant to Code Section 280G.
          (g) Terminated Plans. Any action taken by Seller, Landec or the
Company to terminate (in part or in whole) any employee benefit plans, as
defined in ERISA Section 3(3) has been carried out in all material respects in
accordance with all provisions of applicable Law, including without limitation
all applicable provisions of ERISA and the Code. The Company has no liability
with respect to any terminated employee benefit plan as defined in ERISA
Section 3(3).
          (h) Retiree Welfare. The Company has no Liability or obligation to
provide life, medical or other welfare benefits to former or retired employees,
other than under Laws requiring the continuation of medical benefits, including
COBRA or any applicable state Law.
     3.28 Books and Records. True, correct and complete copies of the books of
account, stock record books, minute books, bank account records, and other
corporate records of Seller (and Landec with respect to any such Tax records),
to the extent relating to the Transferred Business, and of the Company in
existence on the date hereof have been made available to Buyer and such books
and records have been maintained in accordance with good business practices. The
minute books of Seller, to the extent relating to the Transferred Business, and
the Company contain accurate and complete records of all meetings of, and
corporate action taken by, the shareholders, the Board of Directors, and
committees of the Board of Directors, of each, to the extent relating to the
Transferred Business, and no meeting of any such shareholders, Board of
Directors, or committee has been held for which minutes or written consents have
not been prepared and are not contained in such minute books. At the Closing,
all such books and records will be in the possession of the Company and
delivered to Buyer.
     3.29 Brokers, Finders. No finder, broker, agent or other intermediary,
acting on behalf of the Company, the Seller or Landec, is entitled to a
commission, fee or other compensation in connection with the negotiation or
consummation of this Agreement or any of the transactions contemplated hereby.
     3.30 Disclosure. No representation or warranty by Seller or Landec in this
Agreement, or any Exhibit or Schedule referred to herein or in any agreement to
be delivered hereunder, and no statement, certificate or other information
furnished to Buyer by or on behalf of Seller or Landec pursuant hereto or
thereto, to the Knowledge of the Seller or Landec (or Actual Knowledge of Seller
or Landec in the case of each representation or warranty qualified by Actual
Knowledge), contains any untrue statement of a material fact or any omission of
a material fact

28



--------------------------------------------------------------------------------



 



necessary to make the respective statements contained herein and therein, in the
light of the circumstances under which the statements were made, not misleading.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer hereby makes the following representations and warranties to Seller,
each of which is true and correct on the date hereof and shall survive the
Closing Date and the transactions contemplated hereby to the extent set forth
herein.
     4.1 Corporate Existence and Power.
          (a) Buyer is a corporation, validly existing and in good standing
under the Laws of the State of Delaware.
          (b) Buyer has the corporate power to enter into this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby.
          (c) Buyer is not a party to, subject to or bound by any Contract, Law
or Order which would (i) be breached or violated by the execution or delivery by
Buyer of this Agreement or the performance by Buyer of the transactions
contemplated by this Agreement, or (ii) prevent the carrying out of the
transactions contemplated hereby. Except as otherwise provided for herein, no
waiver or consent of any third person or Government authority is required for
the execution by Buyer of this Agreement, or the consummation by Buyer of the
transactions contemplated hereby.
     4.2 Valid and Enforceable Agreement; Authorization; Non-Contravention. This
Agreement has been duly executed and delivered by Buyer and constitutes a legal,
valid and binding obligation of Buyer, enforceable against it in accordance with
its terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally, and (ii) general
principles of equity. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Buyer.
     4.3 Compliance with Securities Law. Buyer is acquiring the Shares for
investment and not with a view to distribution thereof, and will not sell, offer
for sale, pledge, transfer or otherwise dispose of the Shares or any interest
therein except in compliance with the Securities Act of 1933, as amended, and
any other applicable federal and state securities Laws.
     4.4 Brokers, Finders. Except as set forth on Schedule 4.4, no finder,
broker, agent or other intermediary, acting on behalf of Buyer, is entitled to a
commission, fee or other compensation in connection with the negotiation or
consummation of this Agreement or any of the transactions contemplated hereby.
Buyer will be solely responsible for payment of any commission, fee or other
compensation earned by any such finder, broker, agent or other intermediary of
Buyer.

29



--------------------------------------------------------------------------------



 



ARTICLE 5
ADDITIONAL COVENANTS OF THE PARTIES
     5.1 Covenant Not to Compete.
          (a) Non-Compete. Seller and Landec acknowledge and agree that the
reputation and goodwill associated with the Transferred Business are an integral
part of the success of the Transferred Business throughout the United States and
Canada (the “Territory”). Seller and Landec further acknowledge that if either
of them deprive Buyer of the goodwill of the Transferred Business or in any
manner utilizes the reputation and goodwill of the Transferred Business in
competition with Buyer, Buyer will be deprived of the benefits it has paid for
pursuant to this Agreement. Accordingly, as an inducement for Buyer to enter
into this Agreement, Seller and Landec agree that for a period ending five
(5) years after the Closing Date (the “Non-competition Period”), except for the
benefit of Buyer as contemplated by other agreement entered into in connection
herewith, Seller and Landec shall not, without Buyer’s prior written consent,
directly or indirectly, own, manage, operate, assist, join, control or
participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, consultant or otherwise
with, any business in the Territory that, directly or indirectly, competes with
the Transferred Business in relation to any row crops(excluding vegetables) as
conducted immediately prior to the Closing. In addition, during the
Non-competition Period neither Seller nor Landec shall have an equity interest
in any such Person other than as a 5% or less shareholder of a public
corporation. In the event the agreement in this Section 5.1 shall be determined
by a court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.
          (b) No Solicitation. During the Non-competition Period, neither Seller
nor Landec shall, without the prior written consent of Buyer, (i) directly or
indirectly solicit any Person that is a customer of the Transferred Business to
become a customer of any other Person for products or services the same as, or
competitive with, the products and services of the Transferred Business as of
the Closing Date, or products or services in any stage of development by the
Transferred Business as of the Closing Date or (ii) directly or indirectly
solicit any Person that currently is or at any time during the Non-competition
Period shall be an employee, agent or consultant of or to the Transferred
Business to leave the Transferred Business.
          (c) Confidential Information. Seller and Landec acknowledge that the
Confidential Information relating to the Transferred Business is valuable and
proprietary to the Transferred Business and agree not to, directly or
indirectly, use, publish, disseminate or otherwise disclose any Confidential
Information without the prior written consent of Buyer, unless, in the opinion
of its counsel, it is legally compelled or required to make such disclosure;
provided, that, in the event it is so compelled or required to make such
disclosure, it will provide the Buyer with prompt written notice thereof, and
cooperate with Buyer, so that the parties may seek a protective order,
confidentiality treatment or other appropriate remedy to prevent or limit such
disclosure. If such protective order or other remedy is not obtained, Seller or
Landec shall

30



--------------------------------------------------------------------------------



 



furnish only that portion of the Confidential Information or such other
information that it is advised by counsel is legally required to be disclosed.
For purposes of this Agreement, the term “Confidential Information” means
Intellectual Property and other information not publicly available or generally
available to the industry, which relates to specific matters concerning the
Transferred Business.
          (d) Remedies. Seller and Landec acknowledge that a breach of the
covenants contained in this Section 5.1 would be likely to cause irreparable
damage to Buyer, the exact amount of which will be difficult to ascertain, and
that the remedies at law for any such breach will be inadequate. Accordingly,
Seller and Landec agree that if any Person breaches the covenants contained in
this Section 5.1, in addition to any other remedy that may be available at law
or in equity, Buyer shall be entitled to specific performance and injunctive
relief, without posting bond or other security.
          (e) Retained Business. For the avoidance of doubt, the ownership,
management, operation or control by Seller or Landec of the Intellicoat® Seed
Coatings business as currently conducted by Seller shall not constitute a
violation of the restrictive covenants in this Section 5.1.
     5.2 Taxes.
          (a) All transfer, documentary, sales and other such Taxes, whether
imposed on Buyer, Seller, Landec or the Company, incurred in connection with
consummation of the transactions contemplated by this Agreement, shall be borne
by Landec when due, and Landec will, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes and, if required
by applicable Law, Buyer will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation. Landec shall remain
liable for any Income Taxes imposed on Landec, the Seller and/or the Company as
a result of the transactions contemplated by this Agreement, or the transactions
carried out by Seller in contemplation of this Agreement.
          (b) Landec shall prepare or cause to be prepared, and file or cause to
be filed, all Income Tax Returns of the Company for any taxable year or period
ending on or before the Closing Date (“Pre-Closing Periods”). Such Income Tax
Returns will be prepared in a manner consistent with prior Income Tax Returns of
Seller, Landec and the Company to the extent permitted by applicable Law. Landec
shall permit Buyer to review and comment on such Income Tax Returns prior to
filing. All other Tax Returns which include any Pre-Closing Period shall be
prepared by Buyer. All Taxes payable with respect to Pre-Closing Periods shall
be borne by Landec and promptly remitted to Buyer.
          (c) Buyer, Seller and Landec shall furnish or cause to be furnished to
each other, upon request, as promptly as practicable, such information
(including reasonable access to books and records, Tax Returns and Tax filings)
and assistance as is reasonably necessary for the filing of any Tax Return, the
conduct of any Tax audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any Tax matter. Buyer, Seller and Landec shall
cooperate with each other in the conduct of any Tax audit or other Tax
proceedings and each shall execute and deliver such powers of attorney and other
documents as are necessary to carry out the intent

31



--------------------------------------------------------------------------------



 




of this Section 5.2. Any Tax audit or other Tax proceeding shall be deemed to be
a Third Person Claim subject to the procedures set forth in Article 6 of this
Agreement.
          (d) At Closing, Buyer and Landec shall join in making an election
under Section 338(h)(10) of the Code (and any corresponding election under state
and local Tax Law) with respect to the purchase and sale of the Shares (a
“338(h)(10) Election”). The Parties will timely file such forms with the IRS and
state and local Taxing authority as may be required with their respective Tax
Returns for the periods that include the Closing Date and otherwise to make
effective the 338(h)(10) Election. The Parties shall allocate the Purchase Price
to the Shares. Following Closing, Buyer shall submit an allocation of the
Aggregate Consideration among the assets of the Company on IRS Form 8883 (such
allocation having been prepared in accordance with Section 1060 of the Code and
Section 338 of the Code) to Seller for its approval, which approval shall not be
unreasonably withheld, conditioned or delayed. The term “Aggregate
Consideration” means the sum of the Purchase Price, the liabilities of the
Company and all other items required for federal income tax purposes to be
included in the amount realized pursuant to the 338(h)(10) Election. The Parties
shall report the transactions consummated pursuant to this Agreement in a manner
consistent with such allocation on all Tax Returns. Each Party agrees that it
will (i) be bound by this allocation for the purposes of determining any Taxes,
(ii) report for Tax purposes the transactions consummated pursuant to this
Agreement in a manner consistent with this allocation, (iii) timely file a copy
of the attached IRS Form 8883 with its appropriate federal and other Tax Return,
and (iv) not take a position for Tax purposes that is inconsistent with such
allocation on any applicable Tax Return or in any proceeding before any
governmental authority except with the prior written consent of the other Party.
In the event that the allocation is disputed by any Governmental authority, the
Party receiving notice of such dispute will promptly notify the other Party and
the Parties will consult in good faith how to resolve such dispute in a manner
consistent with the allocation.
          (e) Prior to Closing, all intercompany balances due to or from the
Company on the one hand, and Seller, Landec or any Affiliate of either of them
on the other hand, shall have been cancelled or otherwise satisfied.
     5.3 Employee Matters.
          (a) As of the Effective Time, all employees of the Transferred
Business listed on Schedule 3.23(a) shall be deemed to be employees of the
Company and, as among the Company, Seller and the Buyer, shall no longer be
deemed to be employees of Seller, except for any such employees who may elect
not to accept employment with the Company.
          (b) For a period of two (2) years following the Closing Date, Buyer
shall not, and shall not permit any Affiliate to, reduce the base salary of any
current employee of the Transferred Business who remains employed by the Company
during such two year period.
          (c) Prior to Closing, Seller shall cause the Company to cease to be a
participating employer under, and to terminate its sponsorship of, each Company
Plan. Any such action shall be carried out in all material respects in
accordance with all provisions of applicable Law, including without limitation
all applicable provisions of ERISA and the Code. In the event of a termination
of sponsorship of any Company Plan results in a Company Plan termination,

32



--------------------------------------------------------------------------------



 



Seller shall file the final annual report and submit an application to the IRS
for a favorable determination letter, if applicable. Neither Buyer nor the
Company shall be responsible for any liability associated with or arising from,
directly or indirectly, any Company Plan or the Company’s withdrawal from or
termination of any Company Plan, and Seller shall retain any such liability;
provided, however, that (i) (A) Seller shall be entitled to fund its payment of
liabilities under its paid-time-off Company Plan accrued as of the Effective
Time in respect of employees of the Transferred Business with an advance drawn
prior to the Effective Time under the Credit Agreement, and (B) such advance
shall constitute a Transferred Liability for which Company shall be responsible
after the Effective Time; and (ii) the Company will be responsible for the
obligations arising during or attributable to any period after the Effective
Time under the employment agreements listed on Schedule 3.26.
          (d) With respect to each employee of the Transferred Business who
(i) participates in Landec’s 401(k) Plan, (ii) continues to be employed by the
Company immediately after Closing, and (iii) elects to have his or her account
balance in Landec’s 401(k) Plan directly rolled over to Buyer’s 401(k) Plan,
Buyer agrees to cause such 401(k) Plan to accept a direct rollover of the
employee’s account balance. In no event shall Buyer’s 401(k) Plan be required to
accept any outstanding loans under Landec’s 401(k) Plan. “Buyer’s 401(k) Plan”
shall mean any 401(k) plan of an affiliate of Buyer in which such employees of
the Transferred Business are eligible to participate.
          (e) Neither Buyer nor the Company shall have any liability with
respect to any Plan set forth on Schedule 3.27(a) except as and to the extent
provided in clauses (i) and (ii) of the last sentence of Section 5.3(c). Seller
shall be responsible for the continuation of health plan coverage, in accordance
with the requirements of COBRA and Sections 601 through 608 of ERISA, for any
employee of Seller or the Company or qualified beneficiary under a Seller,
Landec or Company health plan (i) who, prior to the Effective Time, is
receiving, or is entitled to receive, COBRA benefits or (ii) who loses health
coverage in connection with the transactions contemplated in this Agreement.
          (f) Except as and to the extent provided in clause (i) of the last
sentence of Section 5.3(c), neither Buyer nor Company shall be responsible for
any liabilities or obligations to current or former employees of the Seller,
Landec or the Transferred Business that arise during or are attributable to any
period prior to the Effective Time, including the COBRA and severance
obligations set forth on Schedules 3.23(c).
     5.4 Books and Records. From and after the Closing, Buyer shall provide
Seller and its representatives and Seller (and Landec with respect to any Tax
books and records) shall provide Buyer and its representatives with reasonable
access, for any reasonable purpose, during normal business hours, to all
relevant books and records in their respective possession related to the
Transferred Business pertaining to the period prior to the Effective Time. Buyer
and Seller (and Landec with respect to any Tax books and records) shall maintain
such books and records in accordance with their respective record retention
policies.
     5.5 Public Announcements. No press release or other public statement
concerning the negotiation, execution and delivery of this Agreement or the
transactions contemplated hereby shall be issued or made without the prior
approval of Seller and Buyer (which approval shall not

33



--------------------------------------------------------------------------------



 



be unreasonably withheld), except as required by the rules of the New York Stock
Exchange, NASDAQ or applicable Law.
     5.6 Financial and IT Services During Transition. During a transition period
of no more than six (6) months after the Closing Date (the “Transition Period”),
Buyer will cause the Company to provide, from the Company’s headquarters in
Monticello, Indiana, all of the financial and accounting services and
information technology support required for Seller to continue to operate the
Retained Business as it has in the past, at no cost to Seller. In addition,
during the Transition Period, Landec will provide, from Landec’s operating
facilities in Menlo Park, California, all of the general ledger requirements for
the Company to operate the Transferred Business as it has been operated in the
past, at no cost to the Company. Landec and Buyer will work together to develop
financial and information technology systems for Seller and accounting systems
for the Company to be implemented after the Transition Period.
     5.7 Further Assurances; Cooperation. From and after the Closing, the
Parties shall do such acts and execute such documents and instruments as may be
reasonably required to make effective the transactions contemplated hereby. On
or after the Closing Date, the Parties shall, on request, cooperate with one
another by furnishing any additional information, executing and delivering any
additional documents and instruments, including Contract assignments, and doing
any and all such other things as may be reasonably required by the Parties or
their counsel to consummate or otherwise implement the transactions contemplated
by this Agreement, to put Buyer or the Company in actual possession and
operating control of all Transferred Assets, including the transfer of any
assets of Seller principally related to the seed marketing and sales business
and operations of the Company and to permit Buyer or the Company to exercise all
rights and to perform all obligations with respect to all Transferred Assets.
     5.8 Waiver. Effective upon the Closing, Seller hereby irrevocably waives,
releases and discharges Buyer, the Company and any of their respective
Affiliates from any and all liabilities and obligations to each of them of any
kind or nature whatsoever, in its capacity as a direct or indirect shareholder,
manager, member, officer or director of the Company, as applicable, in each case
whether absolute or contingent, liquidated or unliquidated, known or unknown,
and whether arising under any agreement or understanding (other than this
Agreement and any of the other agreements executed and delivered by Buyer in
connection herewith) or otherwise at law or equity, and Seller agrees that it
shall not seek to recover any amounts in connection therewith or thereunder from
any of Buyer, the Company or any of their respective Affiliates; provided, that
the waivers contained in this Section 5.8 shall not apply to (i) claims against
Buyer asserted pursuant to this Agreement or (ii) any claims for which the facts
or circumstances giving rise to such claim first arise following Closing.
     5.9 Termination of Insurance Policies. Seller shall be entitled to
terminate, effective as of the Effective Time, all coverage applicable to the
Transferred Business and the Company under the insurance policies listed on
Schedule 3.22.
     5.10 Collections of Receivables; Bank Accounts. The Seller will promptly
remit to the Company, under arrangements reasonably satisfactory to the Company,
any payments received by the Seller or its Affiliates following the Closing
which represent payments on accounts receivable relating to the Transferred
Business. In addition, following a reasonable period

34



--------------------------------------------------------------------------------



 



sufficient to allow for the payment of any unpaid checks which are outstanding
as of the Closing Date, the Seller will transfer to the Company any funds then
remaining in the bank accounts previously maintained by the Company relating to
the Transferred Business, and will not issue any additional checks or otherwise
make any withdrawals from such accounts following the Closing.
ARTICLE 6
INDEMNIFICATION
     6.1 Survival of Representations and Warranties and Covenants. All of the
representations, warranties, covenants and agreements made by any Party in this
Agreement or in any certificates or documents delivered hereunder shall survive
the Closing; provided, however, that the period of survival shall (i) with
respect to the representations and warranties in Section 3.3 (Capitalization and
Ownership – Company), continue indefinitely; (ii) with respect to the
representations and warranties in Section 3.7 (Taxes), end thirty (30) days
after expiration of the statutory limitation period applicable to the Tax;
(iii) with respect to the representations and warranties in Section 3.16
(Environmental Matters), end five (5) years following the Closing Date;
(iv) with respect to all other representations and warranties, end eighteen
(18) months after the Closing Date; and (v) with respect to covenants and
agreements, continue in accordance with their respective terms (in each case,
the “Survival Period”). No claim for breach of any representation, warranty,
covenant or agreement may be brought under this Agreement or any other document
executed and delivered pursuant to or in connection with this Agreement unless
written notice describing in reasonable detail the nature and basis of such
claim is given on or prior to the expiration of the 30-day period following the
last day of the applicable Survival Period. In the event such notice of a claim
is so given, the right to indemnification with respect to such claim will
survive the applicable Survival Period until the claim is finally resolved and
any obligations with respect to the claim are fully satisfied.
     6.2 Indemnification by Seller and Landec. Subject to the terms and
conditions of this Article 6, from and after Closing, Seller and Landec shall,
jointly and severally, indemnify and hold harmless Buyer and its Affiliates
(including, from and after the Closing, the Company and its Affiliates) and the
employee benefit plans, shareholders, directors, officers, partners, employees,
successors, assigns, representatives and agents of each of them in their
capacities as such (collectively, the “Buyer Indemnified Persons”), from and
against, and Seller and Landec waive any claim for contribution or indemnity
against the Company and its Affiliates with respect to, any and all claims,
losses, monetary damages, obligations, liabilities, fines, fees, penalties,
expenses or costs, plus reasonable attorneys’ fees and expenses, court costs and
expert witness fees and expenses, incurred in connection therewith and/or in
connection with the enforcement of this Agreement (collectively, “Losses”)
incurred or to be incurred by any of them resulting from or arising out of or in
connection with:
          (a) the breach of any agreement, covenant, representation, warranty,
or other obligation of Seller or Landec made or incurred under or pursuant to
this Agreement or any document delivered pursuant hereto or in connection with
the Closing;
          (b) any Liability of the Company or its Affiliates with respect to
Taxes claimed or assessed against any of them (i) for any taxable period
resulting from a breach of any

35



--------------------------------------------------------------------------------



 




of the representations or warranties contained in Section 3.7, breach of the
covenants set forth in Section 5.2 or from this transaction (including without
limitation Taxes on the taxable gain, if any recognized by the Company as a
result of the 338(h)(10) Election and the transactions contemplated by this
Agreement); and (ii) that relate to a taxable period (or portion thereof) ending
on or before the Closing Date, whether or not the Tax Returns with respect to
such periods have been filed on or before the Closing Date;
          (c) the Retained Business, the Excluded Liabilities and the Excluded
Assets; and
          (d) any Losses asserted against Company or Buyer by a third party to
any Contract constituting part of the Transferred Assets to the extent based on
the transfer of such Contract from Seller to Company without obtaining a
required consent or approval of such third party; provided, however, that
neither Landec nor Seller shall have any liability or obligation under this
Section 6.2 or otherwise to the Company or Buyer for any other Losses incurred
by the Company or the Buyer arising from, relating to or in connection with any
such transfer without a required consent, including, without limitation, (i) any
Losses resulting from a diminution in business or customers due to the inability
to sell product containing Intellectual Property licensed under any such
Contract, (ii) any Losses resulting from a requirement to destroy, return to the
licensor or otherwise cease selling inventory now or in the future on hand or in
production containing Intellectual Property licensed under any such Contract, or
(iii) any costs or expenses incurred by the Company or the Buyer to acquire,
produce, license or create a market for replacement products or inventory.
     6.3 Indemnification by Buyer. Subject to the terms and conditions of this
Article 6, Buyer shall indemnify and hold harmless Seller and Landec its
Affiliates and the employee benefit plans, shareholders, directors, officers,
partners, employees, successors, assigns, representatives and agents of each of
them in their capacities as such (the “Seller Indemnified Persons”) from and
against any and all Losses incurred or to be incurred by any of them, resulting
from or arising out of or in connection with (i) the breach of any agreement,
covenant, representation, warranty, or other obligation of Buyer made or
incurred under this Agreement or any document delivered pursuant hereto or in
connection with the Closing; or (ii) the operation of the Transferred Business
after Closing, including any failure of the Company to pay, perform or discharge
when due all Transferred Liabilities.
     6.4 Notice of Claim. In the event that Buyer seeks indemnification on
behalf of a Buyer Indemnified Person, or Seller or Landec seeks indemnification
on behalf of a Seller Indemnified Person, such Party seeking indemnification
(the “Indemnified Party”) shall give reasonably prompt written notice to the
indemnifying Party (the “Indemnifying Party”) specifying the facts constituting
the basis for such claim and the amount, to the extent known, of the claim
asserted; provided, that the right of a Person to be indemnified hereunder shall
not be adversely affected by a failure to give such notice (if given prior to
expiration of the applicable notice period provided herein) unless, and then
only to the extent that, an Indemnifying Party is prejudiced thereby. Subject to
the terms of this Agreement, the Indemnifying Party shall pay the amount of any
valid claim not more than ten (10) days after the Indemnified Party provides
notice to the Indemnifying Party of such amount.

36



--------------------------------------------------------------------------------



 



     6.5 Right to Contest Claims of Third Persons.
          (a) If an Indemnified Party is entitled to indemnification hereunder
because of a claim asserted by any claimant other than an Indemnified Party (a
“Third Person”), the Indemnified Party shall give the Indemnifying Party
reasonably prompt notice thereof after such assertion is actually known to the
Indemnified Party; provided, however, that the right of a Person to be
indemnified hereunder in respect of claims made by a Third Person shall not be
adversely affected by a failure to give such notice unless, and then only to the
extent that, an Indemnifying Party is prejudiced thereby. The Indemnifying Party
shall have the right, upon written notice to the Indemnified Party, and using
counsel reasonably satisfactory to the Indemnified Party, to investigate,
defend, contest or settle the claim alleged by such Third Person (a “Third
Person Claim”), provided that the Indemnifying Party has unconditionally
acknowledged to the Indemnified Party in writing its obligation to indemnify the
Persons to be indemnified hereunder with respect to such Third Person Claim and,
subject to Section 6.6, to discharge any cost or expense arising out of such
investigation, contest or settlement and provided that any settlement shall
include an unconditional release of such claim against the Indemnified Party.
          (b) The Indemnified Party may thereafter participate in (but not
control) the defense of any such Third Person Claim with its own counsel at its
own expense, unless separate representation is necessary to avoid a conflict of
interest, as determined by the Indemnifying Party’s legal counsel in accordance
with applicable law, in which case such representation shall be at the expense
of the Indemnifying Party.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, neither Seller nor Landec shall settle a Third Person Claim with
respect to Taxes for a taxable period (or portion thereof) that ends on or
before the Closing Date without the prior written consent of Buyer (not to be
unreasonably withheld) if such settlement would result in an increase in the Tax
liability of the Company or Buyer for any taxable period (or portion thereof)
that ends after the Closing Date.
          (d) Unless and until the Indemnifying Party so acknowledges its
obligation to indemnify, the Indemnified Party shall have the right, at its
option, to assume and control defense of the matter and to look to the
Indemnifying Party for the full amount of the reasonable costs of defense. The
failure of the Indemnifying Party to respond in writing to the aforesaid notice
of the Indemnified Party with respect to such Third Person Claim within twenty
(20) days after receipt thereof shall be deemed an irrevocable election not to
defend the same. If the Indemnifying Party does not so acknowledge its
obligation to indemnify and assume the defense of any such Third Person Claim,
(i) the Indemnified Party may defend against such claim using counsel of its
choice, in such manner as it may reasonably deem appropriate, including, but not
limited to, settling such claim, after giving notice of the same to the
Indemnifying Party, on such terms as the Indemnified Party may reasonably deem
appropriate, and (ii) the Indemnifying Party may participate in (but not
control) the defense of such action, with its own counsel at its own expense.
The Parties shall make available to each other all relevant information in their
possession relating to any such Third Person Claim and shall cooperate in the
defense thereof.

37



--------------------------------------------------------------------------------



 



     6.6 Limitations on Indemnity.
          (a) Notwithstanding anything contained herein to the contrary, but
subject to Section 6.6(b), the collective obligation of Seller and Landec under
this Article 6 to indemnify or reimburse Buyer Indemnified Persons for any
claims for Losses (each, an “Indemnity Claim”) shall be subject to the following
limitations:
          (i) Seller and Landec shall have no obligation with respect to any
Indemnity Claim (or series of related Indemnity Claims) unless the Indemnity
Claim (or series of related Indemnity Claims) is for Losses exceeding $10,000
(each, a “Covered Claim”).
          (ii) Seller and Landec shall have no obligation with respect to any
Indemnity Claims until the total amount of the Indemnity Claims reaches $500,000
(the “Basket”). If the Basket is exceeded, then the Buyer Indemnified Persons
shall be entitled to receive the entire amount of the Covered Claims, including
the first $500,000.
          (iii) The maximum aggregate obligation of Seller and Landec with
respect to all Covered Claims resulting from or arising from a breach of the
representations or warranties under Sections 3.4(b), 3.8 or 3.9 shall not exceed
$1,500,000.
          (iv) The maximum aggregate obligation of Seller and Landec with
respect to all Covered Claims shall not exceed $20,000,000 (the “Cap”).
          (b) Notwithstanding the foregoing in subsection (a) to the contrary,
          (i) neither the Basket nor the Cap shall apply to Losses (A) resulting
from or arising from a breach under Section 5.1 (Covenant Not to Compete) or
(B) which are indemnifiable pursuant to Section 6.2(b) or 6.2(c);
          (ii) the Cap shall not apply to Losses resulting from or arising from
a breach of the representations or warranties in Section 3.3 (Capitalization and
Ownership – Company); and
          (iii) no Losses referred to in this subsection (b) shall be counted
for purposes of determining whether the Cap has been met.
     6.7 Characterization of Indemnity Payments. Any indemnification payments
made pursuant to this Agreement shall be considered, to the extent permissible
under Law, as adjustments to the Purchase Price for all Tax purposes.
     6.8 Exclusive Monetary Remedy. Except in the case of a claim based on
fraud, the right to indemnification or reimbursement upon and subject to the
terms, limitations and conditions of this Agreement shall be the exclusive
remedy for monetary damages of any Party and its shareholders, members,
directors, officers, employees and agents for any Losses arising under or in
connection with this Agreement, any other document executed and delivered

38



--------------------------------------------------------------------------------



 



pursuant to this Agreement, or otherwise in connection with or relating to the
transactions under this Agreement.
ARTICLE 7
MISCELLANEOUS PROVISIONS
     7.1 Notice.
          (a) All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
(i) when delivered in person, (ii) when received by facsimile, receipt
confirmed, (iii) on the next Business Day when sent by overnight courier, or
(iv) on the second succeeding Business Day when sent by registered or certified
mail (postage prepaid, return receipt requested), to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified by like notice):
If to Buyer:
American Seeds, Inc.
800 N. Lindbergh Boulevard
St. Louis, Missouri 63167
Telephone: (314) 694-1000
Telecopier: (314) 694-6399
Attn: President
With copy to:
Monsanto Company
800 N. Lindbergh Boulevard
St. Louis, Missouri 63167
Telephone: (314) 694-1000
Telecopier: (314) 694-6399
Attn: General Counsel’s Office
With an additional copy to:
Bryan Cave LLP
One Metropolitan Square
211 N. Broadway, Suite 3600
St. Louis, Missouri 63102
Telephone: (314) 259-2455
Telecopier: (314) 259-2020
Attn: Denis P. McCusker

39



--------------------------------------------------------------------------------



 



If to Seller or Landec:
Landec Corporation
3603 Haven Ave.
Menlo Park, CA 94025
Telephone:
Telecopier:
Attn: Gary T. Steele
With additional copies to:
Bose McKinney & Evans LLP
2700 First Indiana Plaza
135 North Pennsylvania Street
Indianapolis, Indiana 46204
Telephone: (317) 684-5000
Telecopier: (317) 684-5173
Attn: Kendall C. Crook
and
Ropes & Gray LLP
One Embarcadero Center, Suite 2200
135 North Pennsylvania Street
San Francisco, California 94111
Telephone: (415) 315-6364
Telecopier: (415) 315-6350
Attn: Geoffrey P. Leonard
     7.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the Parties hereto with respect to the subject matter hereof,
and supersedes all prior and contemporaneous agreements and understandings
relative to such subject matter.
     7.3 Amendment and Modification. This Agreement may be amended only by a
written agreement between Buyer, Seller and Landec.
     7.4 Assignment; Binding Agreement. This Agreement and various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Parties hereto and their respective heirs, legal representatives, successors
and permitted assigns. Neither this Agreement nor any of the rights, interests,
or obligations hereunder shall be transferred, delegated, or assigned (by
operation of law or otherwise) by the Parties hereto without the prior written
consent of the other Parties, except that (i) Buyer shall have the right to
transfer and assign any or all of its rights and obligations hereunder to any
entity which at the time of such transfer and assignment is controlled by Buyer
or by the Affiliates of Buyer (provided, however, that Buyer shall remain liable
for the performance of its obligations under this Agreement) and (ii) the Seller
and Landec shall have the right to assign their right to receive payments, but
not their obligations, hereunder.

40



--------------------------------------------------------------------------------



 



     7.5 Waiver of Compliance; Consents. Any failure of Seller or Landec, on the
one hand, or Buyer, on the other hand, to comply with any obligation herein may
be waived by Buyer, on the one hand, or Seller and Landec, on the other hand,
only by a written instrument signed by the Party granting such waiver. Any such
waiver or failure to insist upon strict compliance with such obligation shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
     7.6 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses.
     7.7 Counterparts. This Agreement may be executed in multiple counterparts
(including via facsimile or an electronically scanned e-mail attachment), each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
     7.8 Severability. Subject to the provisions set forth in Section 5.1
regarding judicial modification of the covenant not to compete, if any provision
of this Agreement shall be determined to be invalid, illegal or incapable of
being enforced by any court of law, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.
     7.9 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the Parties under this Agreement are cumulative and without
prejudice to any other rights or remedies under Law. Nothing contained herein
shall be construed as limiting the Parties’ rights to redress for fraud.
     7.10 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive Laws of the State of New York,
without reference to its choice of law rules.
     7.11 No Third Party Beneficiaries or Other Rights         . Nothing herein
shall grant to or create in any Person not a Party hereto, or any such Person’s
dependents, heirs, successors or assigns, any right to any benefits hereunder,
and no such party shall be entitled to sue any Party to this Agreement with
respect thereto. The representations and warranties contained in this Agreement
are made for purposes of this Agreement only and shall not be construed to
confer any additional rights on the Parties under applicable state and federal
securities Laws.
     7.12 Submission to Jurisdiction. Each of the Parties hereto irrevocably
submits to the exclusive jurisdiction of (i) the federal courts of the United
States District Court for the Southern District of New York located in New York
County, New York, or (ii) only if the jurisdiction of such courts is
unavailable, the state courts located in New York County, New York, for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each of the Parties agrees to commence
any action, suit or proceeding

41



--------------------------------------------------------------------------------



 



relating hereto in the federal courts of the United States District Court for
the Southern District of New York located in New York County, New York, or if
the jurisdiction of such courts is unavailable, in the state courts located in
New York County, New York. Each of the Parties further agrees that service of
any process, summons, notice or document by U.S. registered mail to such Party’s
address set forth above shall be effective service of process for any action,
suit or proceeding with respect to any matters to which it has submitted to
jurisdiction in this Section 7.12. Each of the Parties waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in (i) the federal courts of
the United States District Court for the Southern District of New York located
in New York County, New York, or (ii) only if the jurisdiction of such courts is
unavailable, the state courts located in New York County, New York, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum or to raise any similar defense
or objection.
     7.13 Headings; Interpretation. The article and section headings contained
in this Agreement are inserted for convenience only and shall not affect in any
way the meaning or interpretation of this Agreement. Each reference in this
Agreement to an Article, Section, Schedule or Exhibit, unless otherwise
indicated, shall mean an Article or a Section of this Agreement or a Schedule or
Exhibit attached to this Agreement, respectively. Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“include,” “includes,” “including,” and derivative or similar words shall be
construed to be followed by the phrase “without limitation”; and (v) references
herein to “days” are to consecutive calendar days unless Business Days are
specified. All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP. Both Parties have participated
substantially in the negotiation and drafting of this Agreement and agree that
no ambiguity herein should be construed against the draftsman.
     7.14 Joint and Several Liability. Seller and Landec shall be jointly and
severally liable for each representation, warranty, covenant, agreement,
liability or obligation of either or both of them under this Agreement or any
other document executed and delivered pursuant to or in connection with this
Agreement whether or not otherwise indicated in this Agreement or any other such
document.
[Remainder of page intentionally left blank; signature page follows.]

42



--------------------------------------------------------------------------------



 



SECTION 2.4 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION
PROVISION WHICH MAY BE ENFORCED BY THE PARTIES.
     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed as of the date first above written.

                      Landec:       Buyer:    
 
                    Landec Corporation       American Seeds, Inc.    
 
                   
By:
Name:
  /s/ Gary T. Steele
 
Gary T. Steele       By:
Name:   /s/ Michael DeMarco
 
Michael DeMarco    
Title:
  Chief Executive Officer       Title:   Authorized Person    
 
                    Seller:                
 
                    Landec Ag, Inc.                
 
                   
By:
Name:
  /s/ Thomas F. Crowley
 
Thomas F. Crowley                
Title:
  President and Chief Executive Officer                

 



--------------------------------------------------------------------------------



 



Index to Schedules

     
Schedule 1.32
  Excluded Assets
 
   
Schedule 1.33
  Excluded Liabilities
 
   
Schedule 1.65
  Certain Permitted Liens
 
   
Schedule 1.81
  Certain Transferred Assets
 
   
Schedule 1.85
  Additional Transferred Liabilities
 
   
Schedule 2.3
  Wire Transfer Instructions
 
   
Schedule 2.4
  Earn-Out – Pro Forma Gross Margin Calculation
 
   
Schedule 3.1(a)
  States of Incorporation
 
   
Schedule 3.1(b)
  Foreign Qualifications
 
   
Schedule 3.2(b)
  No Breach of Law, Governing Document or Contract
 
   
Schedule 3.3(a)
  Capitalization and Ownership
 
   
Schedule 3.4
  May Balance Sheet
 
   
Schedule 3.5
  Subsequent Events
 
   
Schedule 3.7
  Taxes
 
   
Schedule 3.8
  Accounts Receivable
 
   
Schedule 3.10
  Compliance with Law, Governing Documents, Licenses and Permits
 
   
Schedule 3.11
  Litigation
 
   
Schedule 3.12(a)
  Owned Real Property
 
   
Schedule 3.12(b)
  Leased Real Property
 
   
Schedule 3.13
  Leased Personal Property
 
   
Schedule 3.14(a)
  Title to Assets
 
   
Schedule 3.16
  Environmental Matters
 
   
Schedule 3.17(a)
  Material Contracts
 
   
Schedule 3.18
  Validity of Contracts
 
   
Schedule 3.19
  Transferred Intellectual Property

 



--------------------------------------------------------------------------------



 



     
Schedule 3.20
  Germplasm
 
   
Schedule 3.21
  Genetically Modified Organisms
 
   
Schedule 3.22
  Insurance
 
   
Schedule 3.23(a)
  Current Employees
 
   
Schedule 3.23(b)
  Officers, Directors and Consultants
 
   
Schedule 3.23(c)
  Obligations to Retirees or Terminated Employees
 
   
Schedule 3.23(g)
  Transferred Employee Non Competition
 
   
Schedule 3.24
  Bank Accounts of the Company
 
   
Schedule 3.26
  Labor Matters
 
   
Schedule 3.27(a)
  Employee Benefit Plans
 
   
Schedule 3.27(c)
  Plans qualifying under Code §401(a)

 